


Exhibit 10.3

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED
SECURITIES HOLDERS AGREEMENT

 

dated as of October 14, 2004



among

 

B&G FOODS HOLDINGS CORP.

 

BRUCKMANN, ROSSER, SHERRILL & CO., L.P.,

 

CANTERBURY MEZZANINE CAPITAL II, L.P.,

 

PROTOSTAR EQUITY PARTNERS, L.P.

 

and

 

MANAGEMENT STOCKHOLDERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

REPRESENTATIONS, WARRANTIES AND COVENANTS OF B&G FOODS

 

 

 

 

1.1.

Representations, Warranties and Covenants of B&G Foods

 

 

 

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF EACH STOCKHOLDER

 

 

 

 

2.1.

Representations, Warranties and Covenants of Each Stockholder

 

 

 

 

2.2.

Legend

 

 

 

 

2.3.

Provisions Regarding Transfers of Securities

 

 

 

 

2.4.

Notation

 

 

 

 

2.5.

Limitation on Repurchase of Securities and Dividend Payments

 

 

 

 

2.6.

Restrictions on Acquisition of Senior Subordinated Notes

 

 

 

 

2.7.

Lock-Up Agreements

 

 

 

 

2.8.

Reliance

 

 

 

 

ARTICLE III

OTHER COVENANTS AND REPRESENTATIONS

 

 

 

 

3.1.

Covenant Not to Compete

 

 

 

 

ARTICLE IV

CORPORATE ACTIONS

 

 

 

 

4.1.

Directors

 

 

 

 

4.2.

Right to Remove Certain of B&G Foods’ Directors

 

 

 

 

4.3.

Right to Fill Certain Vacancies in B&G Foods’ Board

 

 

 

 

4.4.

Confidentiality

 

 

 

 

ARTICLE V

CLASS B COMMON STOCK REPURCHASES

 

 

 

 

5.1.

Class B Common Stock Repurchases

 

 

 

 

ARTICLE VI

REGISTRATION RIGHTS

 

 

 

 

ARTICLE VII

AMENDMENT AND RESTATEMENT; REPURCHASE OF PREFERRED STOCK, CLASS B COMMON STOCK,
WARRANTS AND OPTIONS

 

 

 

 

7.1.

Amendment and Restatement of Existing Securities Holders Agreement; Approvals of
Initial Public Offering Transactions

 

 

 

 

7.2.

Repurchase Upon Initial Public Offering

 

 

 

 

7.3.

Repurchase Upon Exercise of the Over-Allotment Option

 

 

 

 

7.4.

Repurchase Price

 

 

i

--------------------------------------------------------------------------------


 

7.5.

Adjustments Upon Partial Exercise of Over-Allotment Option

 

 

 

 

7.6.

Payment of the Purchase Price

 

 

 

 

7.7.

Exercise of Remaining Existing Warrants Following IPO and Expiration of
Over-Allotment Option

 

 

 

 

7.6.

Release From Liability

 

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

 

8.1.

Amendment and Modification

 

 

 

 

8.2.

Survival of Representations and Warranties

 

 

 

 

8.3.

Successors and Assigns; Entire Agreement

 

 

 

 

8.4.

Separability

 

 

 

 

8.5.

Notices

 

 

 

 

8.6.

Governing Law

 

 

 

 

8.7.

Headings

 

 

 

 

8.8.

Counterparts

 

 

 

 

8.9.

Further Assurances

 

 

 

 

8.10.

Remedies

 

 

 

 

8.11.

Party No Longer Owning Securities

 

 

 

 

8.12.

No Effect on Employment

 

 

 

 

8.13.

Pronouns

 

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT

 

SECOND AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT, dated as of October
14, 2004 (the “Agreement”), by and among (1) B&G FOODS HOLDINGS CORP., a
Delaware corporation (“B&G Foods”), (2) BRUCKMANN, ROSSER, SHERRILL & CO., L.P.,
a Delaware limited partnership (“BRS”), the individuals listed on Exhibit A
hereto as the BRS Stockholders (the “BRS Stockholders” and, together with BRS
and their respective BRS Permitted Transferees, the “BRS Entities”), (3)
CANTERBURY MEZZANINE CAPITAL II, L.P., a Delaware limited partnership
(“Canterbury” and, together with its Permitted Transferees, the “Canterbury
Entities”), (4) PROTOSTAR EQUITY PARTNERS, L.P., a Delaware limited partnership,
as successor in interest to The CIT Group/Equity Investments, Inc. (“Protostar”
and, together with its Permitted Transferees, the “Protostar Entities”), and (5)
the individuals listed on Exhibit A hereto as “Management Stockholders” (such
individuals, together with their Permitted Transferees, the “Management
Stockholders”).  The BRS Entities, the Canterbury Entities, the Protostar
Entities and the Management Stockholders are sometimes referred to hereinafter
individually as a “Stockholder” and collectively as the “Stockholders.”

 

Background

 

A.                                   B&G Foods and the Stockholders are parties
to the Amended and Restated Securities Holders Agreement, dated as of December
22, 1999 (the “Existing Securities Holders Agreement”), and desire to amend and
restate the Existing Securities Holders Agreement in its entirety effective upon
consummation of the Initial Public Offering (as defined below).

 

B.                                     Prior to the Initial Public Offering each
of the BRS Entities is the record owner of (i) the number of shares of Common
Stock, par value $.01 per share (the “Existing Common Stock”), of B&G Foods set
forth opposite its name on Exhibit A hereto, (ii) the number of shares of 13%
Series A Cumulative Preferred Stock, par value $.01 per share (the “Series A
Preferred Stock”), of B&G Foods set forth opposite its name on Exhibit A hereto,
(iii) the number of shares of 13% Series B Cumulative Preferred Stock, par value
$.01 per share (the “Series B Preferred Stock”), of B&G Foods set forth opposite
its name on Exhibit A hereto, (iv) the number of shares of Series C Senior
Preferred Stock, par value $.01 per share (the “Series C Preferred Stock”), of
B&G Foods set forth opposite its name on Exhibit A hereto and (v) the number of
warrants to purchase shares of Common Stock (the “Existing Warrants”) of B&G
Foods set forth opposite its name on Exhibit A hereto.

 

C.                                     Canterbury is the record owner of (i) the
number of shares of Series C Preferred Stock of B&G Foods set forth opposite its
name on Exhibit A hereto and (ii) the number of Existing Warrants of B&G Foods
set forth opposite its name on Exhibit A hereto.

 

D.                                    Protostar is the record owner of (i) the
number of shares of Series C Preferred Stock of B&G Foods set forth opposite its
name on Exhibit A hereto and (ii) the number of Warrants of B&G Foods set forth
opposite its name on Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

E.                                      Each of the Management Stockholders is
the record owner of (i) the number of shares of Existing Common Stock of B&G
Foods set forth opposite his or her name on Exhibit A hereto, (ii) the number of
shares of Series A Preferred Stock of Holdings Corp. set forth opposite his or
her name on Exhibit A hereto and (iii) the number of stock options to purchase
shares of Existing Common Stock (the “Existing Options”) of Holdings Corp. set
forth opposite his or her name on Exhibit A hereto.

 

F.                                      B&G Foods desires to conduct an initial
public offering (the “Initial Public Offering”) of Enhanced Income Securities
(“EISs”), each initially representing one share of B&G Foods Class A Common
Stock, par value $0.01 per share (the “Class A Common Stock”) and $7.15
aggregate principal amount of B&G Foods’ Senior Subordinated Notes (the “Senior
Subordinated Notes”) pursuant to a registration statement on Form S-1 (the “EIS
Registration Statement”) filed under the Securities Act of 1933, as amended (the
“Securities Act”).

 

G.                                     Immediately prior to the Initial Public
Offering, B&G Foods, Inc. will be merged with and into B&G Foods Holdings Corp.,
the sole asset of which is the capital stock of B&G Foods, Inc. (the “Merger”). 
Concurrently with the Merger, B&G Foods Holdings Corp. will be renamed B&G
Foods, Inc. (the “Name Change”).

 

H.                                    At the effective time of the Merger (the
“Effective Time”), each share of B&G Foods’ Existing Common Stock issued and
outstanding immediately prior to the Effective Time, will be automatically
reclassified as and converted (the “Reclassification and Conversion”) into
109.8901 shares of B&G Foods’ Class B Common Stock, par value $0.01 per share
(“Class B Common Stock”).  Any stock certificate that, immediately prior to the
Effective Time, represented shares of the Existing Common Stock will, from and
after the Effective Time, automatically and without the necessity of presenting
the same for exchange, represent the number of shares of Class B Common Stock as
equals the product obtained by multiplying the number of shares of Existing
Common Stock represented by such certificate immediately prior to the Effective
Time by 109.8901.  In lieu of any fractional shares to which the holders of the
Existing Common Stock would otherwise be entitled upon conversion, B&G Foods
shall pay cash equal to such fraction multiplied by the fair market value (as
determined by the Board Directors of B&G Foods) of one share of Class B Common
Stock.

 

I.                                         Upon completion of the Initial Public
Offering, B&G Foods shall subject to the terms and conditions set forth in this
Agreement repurchase from the Stockholders Series A Preferred Stock, Series B
Preferred Stock, Series C Preferred Stock, Class B Common Stock, Existing
Options and Existing Warrants as set forth in Article VII, and, following the
expiration of the Over-Allotment Option (as defined below), any Existing
Warrants not so repurchased will be exercised by the holders thereof for shares
of Class B Common Stock.

 

J.                                        Pursuant to an underwriting agreement
to be entered into among B&G Foods and the underwriters of the Initial Public
Offering (collectively, the “Underwriters”), B&G Foods will grant to the
Underwriters an option to purchase additional EISs (the “Over-Allotment
Option”).  If the Underwriters exercise their Over-Allotment Option, B&G Foods
will repurchase a portion of the remaining Existing Warrants and shares of Class
B Common Stock held by the Stockholders.

 

2

--------------------------------------------------------------------------------


 

K.                                    As used herein, the term “Subsidiaries”
shall mean, collectively, (i) BGH Holdings, Inc., a Delaware corporation, (ii)
Bloch & Guggenheimer, Inc., a Delaware corporation, (iii) Heritage Acquisition
Corp., a Delaware corporation, (iv) Les Produits Alimentaires Jacques Et Fils,
Inc., a Quebec corporation, (v) Maple Grove Farms of Vermont, Inc., a Vermont
corporation, (vi) Ortega Holdings Inc., a Delaware corporation, (vii) Polaner,
Inc., a Delaware corporation, (viii) Trappey’s Fine Foods, Inc., a Delaware
corporation, (ix) William Underwood Company, a Massachusetts business trust, and
(x) all future subsidiaries of B&G Foods, and the term “Subsidiary” shall be
construed accordingly.  As used herein, the term “Securities” shall mean the
Class B Common Stock, the Existing Warrants and any options to purchase shares
of Class B Common Stock (“Class B Options”) held by any Stockholder after the
date of consummation of the Initial Public Offering, including shares of Class B
Common Stock, Class B Options and all other securities of B&G Foods or a
successor to B&G Foods (other than EISs, shares of Class A Common Stock and
Senior Subordinated Notes (each as defined below)), including, without
limitation, all securities (other than EISs, shares of Class A Common Stock and
Senior Subordinated Notes) issued in connection with any merger, consolidation,
stock dividend, stock distribution, stock split, reverse stock split, stock
combination, recapitalization, reclassification, subdivision, conversion or
similar transaction in respect thereof.  A reference to any class of Securities
shall be deemed to include reference to all Securities issued in respect
thereof.  As used herein, the term “Existing Securities” shall mean collectively
the Series A Preferred Stock, the Series B Preferred Stock, the Series C
Preferred Stock, the Existing Common Stock, the Existing Options and the
Existing Warrants.

 

L.                                      The Stockholders and B&G Foods wish to
set forth, among other things, certain agreements regarding their future
relationships and their rights and obligations with respect to the Securities.

 

Terms

 

In consideration of the mutual representations, warranties and covenants
contained herein, and intending to be legally bound hereby, the parties hereto
acknowledge and agree that this Agreement shall in accordance with Section 7.1
hereof amend and supersede in its entirety the Existing Securities Holders
Agreement, and agree as follows:

 

ARTICLE I


 


REPRESENTATIONS, WARRANTIES AND
COVENANTS OF B&G FOODS


 


1.1.                              REPRESENTATIONS, WARRANTIES AND COVENANTS OF
B&G FOODS.  B&G FOODS REPRESENTS AND WARRANTS TO, AND COVENANTS AND AGREES WITH,
EACH OF THE STOCKHOLDERS AS FOLLOWS:


 


(A)                                  B&G FOODS IS A CORPORATION VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


(B)                                 B&G FOODS HAS FULL CORPORATE POWER AND
CORPORATE AUTHORITY TO MAKE, EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND TO
CARRY OUT ALL OF THE TRANSACTIONS PROVIDED FOR HEREIN.


 

3

--------------------------------------------------------------------------------


 


(C)                                  B&G FOODS HAS TAKEN SUCH CORPORATE ACTION
AS IS NECESSARY OR APPROPRIATE TO ENABLE IT TO PERFORM ITS OBLIGATIONS
HEREUNDER, AND THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF B&G FOODS, ENFORCEABLE AGAINST B&G FOODS IN ACCORDANCE WITH THE
TERMS HEREOF.


 


(D)                                 AS OF THE DATE OF CONSUMMATION OF THE
INITIAL PUBLIC OFFERING (AFTER GIVING EFFECT TO THE INITIAL PUBLIC OFFERING AND
THE REPURCHASE OF THE SECURITIES OF B&G FOODS AS SET FORTH IN SECTION 7.2
HEREOF, THE AUTHORIZED CAPITAL STOCK OF B&G FOODS WILL CONSIST OF (I)
125,000,000 SHARES OF COMMON STOCK, CONSISTING OF 100,000,000 SHARES OF CLASS A
COMMON STOCK AND 25,000,000 SHARES OF CLASS B COMMON STOCK, OF WHICH 17,391,305
SHARES OF CLASS A COMMON STOCK, OR IF THE OVER-ALLOTMENT OPTION (AS DEFINED
BELOW) IS EXERCISED IN FULL 20,000,000 SHARES OF CLASS A COMMON STOCK, AND
12,787,781 SHARES OF CLASS B COMMON STOCK AND WARRANTS TO PURCHASE SHARES OF
CLASS B COMMON STOCK, OR IF THE OVER-ALLOTMENT OPTION IS EXERCISED IN FULL
7,556,446 SHARES OF CLASS B COMMON STOCK, WILL BE ISSUED AND OUTSTANDING AND
(II) 1,000,000 SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER SHARE (SUCH
SHARES, OF ANY CLASS WHETHER HERETOFORE OR HEREAFTER DESIGNATED, BEING REFERRED
TO AS “PREFERRED STOCK”), NONE OF WHICH WILL BE ISSUED AND OUTSTANDING.  EXCEPT
(I) AS PROVIDED IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN ARTICLE VII
OR IN THE FOREGOING SENTENCE), (II) AS SET FORTH IN THE TERMS OF THE CAPITAL
STOCK OF B&G FOODS OR (III) AS DESCRIBED THE EIS REGISTRATION STATEMENT, AS OF
THE DATE OF CONSUMMATION OF THE INITIAL PUBLIC OFFERING (X) THERE WILL BE NO
RIGHTS, SUBSCRIPTIONS, WARRANTS, OPTIONS, CONVERSION RIGHTS, OR AGREEMENTS OF
ANY KIND OUTSTANDING TO PURCHASE FROM B&G FOODS, OR OTHERWISE REQUIRE B&G FOODS
TO ISSUE, ANY SHARES OF CAPITAL STOCK OF B&G FOODS OR SECURITIES OR OBLIGATIONS
OF ANY KIND CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK OF
B&G FOODS; (Y) B&G FOODS WILL NOT BE SUBJECT TO ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF ITS
CAPITAL STOCK; AND (Z) THE CLASS A COMMON STOCK AND THE CLASS B COMMON STOCK
WILL CONSTITUTE ALL OF THE OUTSTANDING SHARES OF B&G FOODS’ CAPITAL STOCK.


 


ARTICLE II


 


REPRESENTATIONS, WARRANTIES AND
COVENANTS OF EACH STOCKHOLDER


 


2.1.                              REPRESENTATIONS, WARRANTIES AND COVENANTS OF
EACH STOCKHOLDER.  EACH OF THE STOCKHOLDERS SEVERALLY REPRESENTS AND WARRANTS
TO, AND COVENANTS AND AGREES WITH, B&G FOODS THAT:


 


(A)                                  SUCH STOCKHOLDER HAS FULL LEGAL RIGHT,
CAPACITY, POWER AND AUTHORITY (INCLUDING THE DUE AUTHORIZATION BY ALL NECESSARY
CORPORATE OR PARTNERSHIP ACTION IN THE CASE OF CORPORATE OR PARTNERSHIP
STOCKHOLDERS) TO ENTER INTO THIS AGREEMENT AND TO PERFORM SUCH STOCKHOLDER’S
OBLIGATIONS HEREUNDER WITHOUT THE NEED FOR THE CONSENT OF ANY OTHER PERSON OR
ENTITY; AND THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH STOCKHOLDER,
ENFORCEABLE AGAINST SUCH STOCKHOLDER IN ACCORDANCE WITH THE TERMS HEREOF.


 


(B)                                 SUCH MANAGEMENT STOCKHOLDER’S RESIDENCE
ADDRESS AND SOCIAL SECURITY NUMBER ARE AS SET FORTH ON EXHIBIT B HERETO.


 

4

--------------------------------------------------------------------------------


 


(C)                                  SUCH STOCKHOLDER WILL NOT EFFECT A TRANSFER
(AS HEREINAFTER DEFINED) OF ANY SECURITIES OR EISS (INCLUDING THE SHARES OF
CLASS A COMMON STOCK AND THE SENIOR SUBORDINATED NOTES COMPRISING THE EISS)
EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”) (AND APPLICABLE STATE SECURITIES LAWS)
OR PURSUANT TO AN AVAILABLE EXEMPTION THEREFROM, AND, WITHOUT LIMITING THE
FOREGOING, WILL NOT EFFECT A TRANSFER OF ANY SECURITIES OR EISS (INCLUDING THE
SHARES OF CLASS A COMMON STOCK AND THE SENIOR SUBORDINATED NOTES COMPRISING THE
EISS) PRIOR TO THE LAPSE OF SUCH PERIOD OF TIME FOLLOWING ACQUISITION THEREOF AS
MAY BE REQUIRED TO COMPLY WITH APPLICABLE STATE SECURITIES LAWS.


 


(D)                                 UPON THE EFFECTIVENESS OF THIS AGREEMENT IN
ACCORDANCE WITH SECTION 7.1(A) HEREOF, SUCH STOCKHOLDER HEREBY WAIVES ANY
PREEMPTIVE RIGHTS OR REGISTRATION RIGHTS, INCLUDING ANY RIGHTS RELATING TO THE
FAILURE TO RECEIVE ADVANCE NOTICE IN CONNECTION WITH ANY SUCH RIGHTS, THAT SUCH
STOCKHOLDER MAY HAVE HAD UNDER THE EXISTING SECURITIES HOLDERS AGREEMENT, AND
ANY SUCH PREEMPTIVE RIGHTS, REGISTRATION RIGHTS OR RIGHTS IN CONNECTION
THEREWITH UNDER THE EXISTING SECURITIES HOLDERS AGREEMENT ARE NO LONGER OF ANY
FORCE OR EFFECT.


 


(E)                                  THE NUMBER OF EXISTING SECURITIES OWNED BY
SUCH STOCKHOLDER (PRIOR TO GIVING EFFECT TO THE RECLASSIFICATION AND CONVERSION)
IS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME ON EXHIBIT A.  SUCH STOCKHOLDER
HAS GOOD, VALID AND MARKETABLE TITLE TO THE EXISTING SECURITIES FREE AND CLEAR
OF ANY LIENS, CHARGES, CLAIMS, PLEDGES, SECURITY INTERESTS, CONDITIONAL SALE
AGREEMENTS, AND OTHER ENCUMBRANCES WHATSOEVER.


 


(F)                                    SUCH STOCKHOLDER HAS NOT SOLD,
TRANSFERRED, ASSIGNED, CONVEYED, PLEDGED OR ENCUMBERED IN ANY MANNER WHATSOEVER
ALL OR ANY PART OF THE EXISTING SECURITIES.


 


(G)                                 SUCH STOCKHOLDER HAS RECEIVED A COPY OF THE
EIS REGISTRATION STATEMENT, AND THAT SUCH STOCKHOLDER HAS BEEN GIVEN THE
OPPORTUNITY TO OBTAIN INFORMATION REGARDING THE BUSINESS AND AFFAIRS OF B&G
FOODS TO SUCH STOCKHOLDER’S SATISFACTION.


 


2.2.                              LEGEND.   THE CERTIFICATES REPRESENTING THE
SECURITIES, INCLUDING CERTIFICATES ISSUED UPON ANY VOLUNTARY OR INVOLUNTARY
TRANSFER OF SUCH SECURITIES, UNLESS SUCH TRANSFER IS PURSUANT TO A REGISTERED
PUBLIC OFFERING OF THE SECURITIES, OR THE CONDITIONS SPECIFIED IN SECTION 2.3
HEREOF ARE SATISFIED, SHALL BEAR THE FOLLOWING LEGEND IN ADDITION TO ANY OTHER
LEGEND REQUIRED UNDER APPLICABLE LAW:


 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL, SATISFACTORY TO B&G FOODS, INC., THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO THE TERMS AND
CONDITIONS OF A SECOND AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT BY AND
AMONG B&G FOODS, INC. AND THE HOLDERS SPECIFIED THEREIN, A COPY OF WHICH
AGREEMENT IS ON

 

5

--------------------------------------------------------------------------------


 

FILE AT THE PRINCIPAL OFFICE OF B&G FOODS, INC.  THE SALE, TRANSFER OR OTHER
DISPOSITION OF THE SECURITIES IS SUBJECT TO THE TERMS OF SUCH AGREEMENT AND THE
SECURITIES ARE TRANSFERABLE ONLY UPON PROOF OF COMPLIANCE THEREWITH.

 


2.3.                              PROVISIONS REGARDING TRANSFERS OF SECURITIES. 
THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO THE TRANSFER (AS
HEREINAFTER DEFINED) OF ANY SECURITIES OWNED BY ANY MANAGEMENT STOCKHOLDER, BRS
ENTITY, CANTERBURY ENTITY OR PROTOSTAR ENTITY:


 


(A)                                  EACH MANAGEMENT STOCKHOLDER, BRS ENTITY,
CANTERBURY ENTITY AND PROTOSTAR ENTITY IS PROHIBITED FROM TRANSFERRING ANY OF
HIS OR ITS SECURITIES EXCEPT IN THE FOLLOWING CIRCUMSTANCES: (I) TO PERMITTED
TRANSFEREES (AS HEREINAFTER DEFINED), (II) BEGINNING ON THE DAY AFTER THE
EXPIRATION OF THE LOCK-UP PERIOD (AS DEFINED IN SECTION 2.7 HEREOF), TO THIRD
PARTIES IN PRIVATE SALES EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT, IN THE
CASE OF ANY SUCH TRANSFER, EXCEPT IN THE CASE OF A SALE PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT, EACH SUCH TRANSFEREE SHALL TAKE SUCH SECURITIES SUBJECT
TO AND BE FULLY BOUND BY THE TERMS OF THIS AGREEMENT APPLICABLE TO IT WITH THE
SAME EFFECT AS IF IT WERE A PARTY HERETO, INCLUDING, WITHOUT LIMITATION, THE
REPRESENTATIONS, WARRANTS AND COVENANTS CONTAINED IN SECTION 2.6 HEREOF; AND
PROVIDED, FURTHER, THAT NO TRANSFER SHALL BE EFFECTED EXCEPT IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND APPLICABLE STATE
SECURITIES LAWS) OR PURSUANT TO AN AVAILABLE EXEMPTION THEREFROM.


 


(B)                                 NO TRANSFER SHALL, IN ANY EVENT, EXCEPT IN
THE CASE OF A SALE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, BE MADE BY
ANY MANAGEMENT STOCKHOLDER, BRS ENTITY, CANTERBURY ENTITY OR PROTOSTAR ENTITY
UNLESS IN CONNECTION WITH SUCH TRANSFER, THE APPLICABLE TRANSFEREE HAS COMPLIED
WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.  NO MANAGEMENT STOCKHOLDER, BRS
ENTITY, CANTERBURY ENTITY, PROTOSTAR ENTITY OR TRANSFEREE MAY EFFECT ANY
TRANSFER OF SECURITIES, WHETHER TO A PERMITTED TRANSFEREE OR OTHERWISE, UNLESS
THE TRANSFEREE EXECUTES AN AGREEMENT PURSUANT TO WHICH SUCH TRANSFEREE AGREES TO
BE BOUND BY THE TERMS AND PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN SECTION
2.6 HEREOF) APPLICABLE TO THE TRANSFEROR (EXCEPT IN THE CASE OF A SALE PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN).  ANY PURPORTED TRANSFER IN VIOLATION OF THIS
COVENANT SHALL BE NULL AND VOID AND OF NO FORCE AND EFFECT AND THE PURPORTED
TRANSFEREE SHALL HAVE NO RIGHTS OR PRIVILEGES IN OR WITH RESPECT TO B&G FOODS. 
AS USED HEREIN, “TRANSFER” MEANS THE MAKING OF ANY SALE, EXCHANGE, ASSIGNMENT,
HYPOTHECATION, GIFT, SECURITY INTEREST, PLEDGE OR OTHER ENCUMBRANCE, OR ANY
CONTRACT THEREFOR, ANY VOTING TRUST OR OTHER AGREEMENT OR ARRANGEMENT WITH
RESPECT TO THE TRANSFER OF VOTING RIGHTS (INCLUDING ANY PROXY OR SIMILAR
ARRANGEMENT (WHETHER OR NOT REVOCABLE)) OR ANY OTHER BENEFICIAL INTEREST IN ANY
OF THE SECURITIES, THE CREATION OF ANY OTHER CLAIM THERETO OR ANY OTHER TRANSFER
OR DISPOSITION WHATSOEVER, WHETHER VOLUNTARY OR INVOLUNTARY, AFFECTING THE
RIGHT, TITLE, INTEREST OR POSSESSION IN OR TO SUCH SECURITIES.


 

Prior to any proposed Transfer of any Securities, the holder thereof shall give
written notice to B&G Foods describing the manner and circumstances of the
proposed Transfer accompanied, if requested by B&G Foods, by a written opinion
of legal counsel reasonably satisfactory to B&G Foods, addressed to B&G Foods
and the transfer agent, if other than B&G

 

6

--------------------------------------------------------------------------------


 

Foods, and reasonably satisfactory in form and substance to each addressee, to
the effect that the proposed Transfer of the Securities may be effected without
registration under the Securities Act and applicable state securities laws. 
Each certificate evidencing the Securities transferred shall bear the legend set
forth in Section 2.2, except that such certificate shall not bear such legend if
the opinion of counsel referred to above is to the further effect that such
legend is not required in order to establish compliance with any provision of
the Securities Act or applicable state securities laws.

 


(C)                                  AS USED HEREIN, “PERMITTED TRANSFEREE”
SHALL MEAN:


 

(I)                                     IN THE CASE OF ANY MANAGEMENT
STOCKHOLDER, (A) B&G FOODS OR ANY BRS ENTITY, (B) ANY SPOUSE OR LINEAL
DESCENDANT OF A MANAGEMENT STOCKHOLDER, OR ANY HEIR, EXECUTOR, ADMINISTRATOR,
TESTAMENTARY TRUSTEE, LEGATEE OR BENEFICIARY OF A MANAGEMENT STOCKHOLDER OR ANY
OF THE FOREGOING PERSONS REFERRED TO IN THIS CLAUSE (B) (COLLECTIVELY,
“MANAGEMENT STOCKHOLDER ASSOCIATES”) AND (C) ANY TRUST, THE BENEFICIARIES OF
WHICH, OR ANY CORPORATION, LIMITED LIABILITY COMPANY OR PARTNERSHIP, THE
STOCKHOLDERS, MEMBERS OR GENERAL AND LIMITED PARTNERS OF WHICH INCLUDE ONLY SUCH
MANAGEMENT STOCKHOLDERS AND THEIR RESPECTIVE MANAGEMENT STOCKHOLDER ASSOCIATES;

 

(II)                                  IN THE CASE OF ANY BRS ENTITY, (A) ANY
OTHER BRS ENTITY, (B) ANY AFFILIATE (AS HEREINAFTER DEFINED) OF ANY BRS ENTITY,
(C) ANY MEMBER OR PARTNER OF BRS, PROVIDED THAT, IN THE CASE OF A DISTRIBUTION
TO BRS’S MEMBERS OR PARTNERS, SUCH DISTRIBUTION SHALL BE MADE IN ACCORDANCE WITH
THE TERMS OF ITS AGREEMENT OF LIMITED PARTNERSHIP, (D) ANY SPOUSE OR LINEAL
DESCENDANT OF A MEMBER OR PARTNER OF BRS, OR ANY HEIR, EXECUTOR, ADMINISTRATOR,
TESTAMENTARY TRUSTEE, LEGATEE OR BENEFICIARY OF BRS OR ANY OF THE FOREGOING
PERSONS REFERRED TO IN THIS CLAUSE (D) (COLLECTIVELY, “BRS ASSOCIATES”), (E) ANY
TRUST, THE BENEFICIARIES OF WHICH, OR ANY CORPORATION, LIMITED LIABILITY COMPANY
OR PARTNERSHIP, THE STOCKHOLDERS, MEMBERS OR GENERAL AND LIMITED PARTNERS OF
WHICH INCLUDE ONLY BRS OR THEIR RESPECTIVE BRS ASSOCIATES, AND (F) ONE OR MORE
BANKS OR OTHER FINANCIAL INSTITUTIONS OR ENTITIES WHICH ARE NOT THEN IN DIRECT
COMPETITION WITH B&G FOODS OR ANY OF THE SUBSIDIARIES, BUT ONLY IF BRS IS
REQUIRED TO MAKE A TRANSFER OF ITS SECURITIES TO SUCH BANK OR FINANCIAL
INSTITUTION OR ENTITY PURSUANT TO BRS’S AGREEMENT OF LIMITED PARTNERSHIP OR IN
CONNECTION WITH ANY DISSOLUTION OF BRS PURSUANT TO ITS AGREEMENT OF LIMITED
PARTNERSHIP;

 

(III)                               IN THE CASE OF ANY CANTERBURY ENTITY, (A)
ANY OTHER CANTERBURY ENTITY, (B) ANY AFFILIATE OF ANY CANTERBURY ENTITY, (C) ANY
MEMBER OR PARTNER OF CANTERBURY, PROVIDED THAT, IN THE CASE OF A DISTRIBUTION TO
CANTERBURY’S MEMBERS OR PARTNERS, SUCH DISTRIBUTION SHALL BE MADE PRO RATA TO
ALL SUCH MEMBERS OR PARTNERS IN ACCORDANCE WITH THE TERMS OF ITS AGREEMENT OF
LIMITED PARTNERSHIP AND (D) ONE OR MORE BANKS OR OTHER FINANCIAL INSTITUTIONS OR
ENTITIES WHICH ARE NOT THEN IN DIRECT COMPETITION WITH B&G FOODS OR ANY OF THE
SUBSIDIARIES, BUT ONLY IF CANTERBURY IS REQUIRED TO MAKE A TRANSFER OF ITS
SECURITIES TO SUCH BANK OR FINANCIAL INSTITUTION OR ENTITY PURSUANT TO
CANTERBURY’S AGREEMENT OF LIMITED PARTNERSHIP OR IN CONNECTION WITH ANY
DISSOLUTION OF CANTERBURY PURSUANT TO ITS AGREEMENT OF LIMITED PARTNERSHIP; AND

 

(IV)                              IN THE CASE OF ANY PROTOSTAR ENTITY, (A) ANY
OTHER PROTOSTAR ENTITY OR (B) ANY AFFILIATE OF ANY PROTOSTAR ENTITY.

 

7

--------------------------------------------------------------------------------


 


(D)                                 AS USED HEREIN, “AFFILIATE” OF ANY PERSON
MEANS ANY PERSON, DIRECTLY OR INDIRECTLY, CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL WITH SUCH PERSON, AND INCLUDES ANY PERSON WHO IS AN OFFICER,
DIRECTOR OR EMPLOYEE OF SUCH PERSON AND ANY PERSON WHO WOULD BE DEEMED TO BE AN
“AFFILIATE” OR AN “ASSOCIATE” OF SUCH PERSON, AS THOSE TERMS ARE DEFINED IN RULE
12B-2 OF THE GENERAL RULES AND REGULATIONS UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.  AS USED IN THIS DEFINITION, “CONTROLLING” (INCLUDING, WITH
ITS CORRELATIVE MEANINGS, “CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”) MEANS
POSSESSION, DIRECTLY OR INDIRECTLY, OF POWER TO DIRECT OR CAUSE THE DIRECTION OF
MANAGEMENT OR POLICIES (WHETHER THROUGH OWNERSHIP OF SECURITIES, PARTNERSHIP OR
OTHER OWNERSHIP INTERESTS, BY CONTRACT OR OTHERWISE).


 


2.4.                              NOTATION.  A NOTATION WILL BE MADE IN THE
APPROPRIATE TRANSFER RECORDS OF B&G FOODS WITH RESPECT TO THE RESTRICTIONS ON
TRANSFER OF THE SECURITIES REFERRED TO IN THIS AGREEMENT.


 


2.5.                              LIMITATION ON REPURCHASE OF SECURITIES AND
DIVIDEND PAYMENTS.  EACH STOCKHOLDER UNDERSTANDS THAT B&G FOODS HAS ENTERED INTO
CERTAIN FINANCING AGREEMENTS WHICH CONTAIN PROHIBITIONS, RESTRICTIONS AND
LIMITATIONS ON THE ABILITY OF B&G FOODS TO PURCHASE ANY OF THE SECURITIES AND,
UNDER CERTAIN CIRCUMSTANCES, TO PAY DIVIDENDS ON THE CLASS B COMMON STOCK.


 


2.6.                              RESTRICTIONS ON ACQUISITION OF SENIOR
SUBORDINATED NOTES.  EACH STOCKHOLDER HEREBY REPRESENTS THAT IT DOES NOT
CURRENTLY HOLD ANY SENIOR SUBORDINATED NOTES. SO LONG AS ANY EISS ARE ISSUED AND
OUTSTANDING, EACH STOCKHOLDER AGREES THAT IT SHALL NOT PURCHASE OR OTHERWISE
ACQUIRE ANY SENIOR SUBORDINATED NOTES OTHER THAN SENIOR SUBORDINATED NOTES (I)
ISSUED OR DISTRIBUTED TO SUCH STOCKHOLDER IN CONNECTION WITH EISS PREVIOUSLY
ACQUIRED BY SUCH STOCKHOLDER OR (II) PURCHASED OR ACQUIRED IN THE FORM OF EISS. 
EACH STOCKHOLDER AGREES THAT FROM TIME TO TIME AS REQUESTED BY B&G FOODS SUCH
STOCKHOLDER WILL PROVIDE A WRITTEN CERTIFICATE TO B&G FOODS CERTIFYING
COMPLIANCE WITH THIS SECTION 2.6.


 


2.7.                              LOCK-UP AGREEMENTS.   EACH STOCKHOLDER AGREES
THAT IT WILL ENTER INTO A LOCK-UP AGREEMENT WITH THE UNDERWRITERS AS DESCRIBED
IN THE EIS REGISTRATION STATEMENT AND SUBSTANTIALLY IN THE FORM PROVIDED TO SUCH
STOCKHOLDER PRIOR TO THE DATE HEREOF (EACH, A “LOCK-UP AGREEMENT”) WHEREBY SUCH
STOCKHOLDER WILL AGREE NOT TO DIRECTLY OR INDIRECTLY, OFFER, SELL OR OTHERWISE
DISPOSE OF ANY EISS OR SHARES OF CLASS A COMMON STOCK OR CLASS B COMMON STOCK,
SENIOR SUBORDINATED NOTES OR ANY SECURITIES WHICH MAY BE CONVERTED INTO OR
EXCHANGED OR EXERCISED FOR SUCH SECURITIES FOR A PERIOD OF 180 DAYS (OR UP TO
215 DAYS IF EXTENDED IN ACCORDANCE WITH THE TERMS THEREOF) FROM THE DATE OF THE
PROSPECTUS INCLUDED IN THE EIS REGISTRATION STATEMENT (THE “LOCK-UP PERIOD”).


 


2.8.                              RELIANCE.  EACH STOCKHOLDER ACKNOWLEDGES THAT
B&G FOODS AND EACH OF THE OTHER STOCKHOLDERS IS ENTERING INTO THIS AGREEMENT IN
RELIANCE UPON SUCH STOCKHOLDER’S REPRESENTATIONS AND WARRANTIES AND OTHER
COVENANTS AND AGREEMENTS CONTAINED HEREIN.

 

8

--------------------------------------------------------------------------------


 


ARTICLE III


 


OTHER COVENANTS AND REPRESENTATIONS


 


3.1.                              COVENANT NOT TO COMPETE.  EACH MANAGEMENT
STOCKHOLDER HEREBY AGREES THAT DURING THE TERM OF HIS EMPLOYMENT BY B&G FOODS OR
ANY OF THE SUBSIDIARIES AND FOR A PERIOD OF TEN (10) MONTHS AFTER THE MANAGEMENT
STOCKHOLDER CEASES HIS OR HER EMPLOYMENT WITH B&G FOODS OR THE SUBSIDIARIES FOR
ANY REASON OTHER THAN TERMINATION WITHOUT CAUSE (THE “RESTRICTION PERIOD”), SUCH
MANAGEMENT STOCKHOLDER SHALL NOT, DIRECTLY OR INDIRECTLY, OWN, MANAGE, OPERATE,
JOIN, CONTROL OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION OR CONTROL
OF, OR BE CONNECTED AS AN OFFICER, DIRECTOR, EMPLOYEE, CONSULTANT, STOCKHOLDER,
PARTNER OR OTHERWISE WITH, ANY COMPONENT OF A BUSINESS WHICH AT ANY RELEVANT
TIME DURING SUCH PERIOD DIRECTLY OR INDIRECTLY COMPETES WITH B&G FOODS OR ANY OF
THE SUBSIDIARIES OR THEIR AFFILIATES IN THE COVERED BUSINESS (AS HEREAFTER
DEFINED) IN THE STATES OF CALIFORNIA, DELAWARE, MARYLAND, MICHIGAN, NEW JERSEY,
NEW YORK OR VERMONT OR ANY OTHER STATE IN THE UNITED STATES IN WHICH B&G FOODS
OR ANY OF THE SUBSIDIARIES OR THEIR AFFILIATES ARE CONDUCTING BUSINESS DURING
THE TERM OF HIS EMPLOYMENT.  FOR PURPOSES HEREOF, THE TERM “COVERED BUSINESS”
SHALL MEAN THE PURCHASE, MANUFACTURE, MARKETING OR SELLING OF THE PRODUCTS AND
THE RAW MATERIALS WITH RESPECT TO SUCH PRODUCTS AS TO WHICH THE MANAGEMENT
STOCKHOLDER HAS ASSISTED B&G FOODS, THE SUBSIDIARIES OR THEIR AFFILIATES IN
PURCHASING, MANUFACTURING, MARKETING OR SELLING DURING THE TERM OF THE
EMPLOYMENT OF THE MANAGEMENT STOCKHOLDER, TOGETHER WITH ANY USE OR MODIFICATION
OF ANY SUCH PRODUCTS FOR THE SAME, NEW OR ADDITIONAL PURPOSES OR APPLICATIONS. 
THE RESTRICTIVE COVENANT CONTAINED IN THIS SECTION 3.1 IS A COVENANT INDEPENDENT
OF ANY OTHER PROVISION OF THIS AGREEMENT, AND THE EXISTENCE OF ANY CLAIM WHICH
SUCH MANAGEMENT STOCKHOLDER MAY ALLEGE AGAINST B&G FOODS OR ANY OF THE
SUBSIDIARIES, WHETHER BASED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT PREVENT
THE ENFORCEMENT OF THIS COVENANT.  EACH OF THE MANAGEMENT STOCKHOLDERS AGREES
THAT A BREACH BY HIM OF THIS SECTION 3.1 SHALL CAUSE IRREPARABLE HARM TO B&G
FOODS, THE SUBSIDIARIES AND THEIR AFFILIATES AND THAT THE SUBSIDIARIES’ AND B&G
FOODS’ REMEDIES AT LAW FOR ANY BREACH OR THREAT OF BREACH BY ANY OF THE
MANAGEMENT STOCKHOLDERS OF THE PROVISIONS OF THIS SECTION 3.1 SHALL BE
INADEQUATE, AND THAT THE SUBSIDIARIES OR B&G FOODS SHALL BE ENTITLED TO AN
INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS SECTION 3.1 AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, IN ADDITION TO ANY OTHER REMEDY TO
WHICH B&G FOODS OR THE SUBSIDIARIES MAY BE ENTITLED AT LAW OR IN EQUITY.  THE
LENGTH OF TIME FOR WHICH THIS COVENANT NOT TO COMPETE SHALL BE IN FORCE SHALL
NOT INCLUDE ANY PERIOD OF VIOLATION OR ANY OTHER PERIOD REQUIRED FOR LITIGATION
DURING WHICH B&G FOODS OR ANY OF THE SUBSIDIARIES SEEKS TO ENFORCE THIS
COVENANT.  IN THE EVENT THAT THIS COVENANT NOT TO COMPETE SHALL BE DETERMINED BY
ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BY REASON OF ITS
EXTENDING FOR TOO LONG A PERIOD OF TIME OR OVER TOO LARGE A GEOGRAPHICAL AREA OR
BY REASON OF ITS BEING TOO EXTENSIVE IN ANY OTHER RESPECT, IT SHALL BE
INTERPRETED TO EXTEND ONLY OVER THE LONGEST PERIOD OF TIME FOR WHICH IT MAY BE
ENFORCEABLE, AND/OR OVER THE LARGEST GEOGRAPHICAL AREA AS TO WHICH IT MAY BE
ENFORCEABLE AND/OR TO THE MAXIMUM EXTENT IN ALL OTHER ASPECTS AS TO WHICH IT MAY
BE ENFORCEABLE, ALL AS DETERMINED BY SUCH COURT IN SUCH ACTION.


 


ARTICLE IV


 


CORPORATE ACTIONS


 


4.1.                              DIRECTORS.  FOR SO LONG AS THE BRS ENTITIES
ARE THE BENEFICIAL OWNERS (AS THAT TERM IS DEFINED IN RULE 13D-3 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF MORE THAN 10% OF THE OUTSTANDING
SHARES OF COMMON STOCK IN THE AGGREGATE ON A FULLY-DILUTED BASIS AND AS A RESULT
THE HOLDERS OF CLASS B COMMON STOCK HAVE THE EXCLUSIVE RIGHT TO ELECT TWO

 

9

--------------------------------------------------------------------------------


 


DIRECTORS IN ACCORDANCE WITH THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION OF B&G FOODS, EACH STOCKHOLDER AND PERMITTED TRANSFEREE AGREES
THAT IT SHALL TAKE, AT ANY TIME AND FROM TIME TO TIME, ALL ACTION NECESSARY
(INCLUDING VOTING THE CLASS B COMMON STOCK OWNED BY HIM, HER OR IT, CALLING
SPECIAL MEETINGS OF STOCKHOLDERS AND EXECUTING AND DELIVERING WRITTEN CONSENTS)
TO ENSURE THAT THE BOARD OF DIRECTORS OF B&G FOODS AT ALL TIMES INCLUDES TWO
INDIVIDUALS DESIGNATED BY BRS.


 


4.2.                              RIGHT TO REMOVE CERTAIN OF B&G FOODS’
DIRECTORS.  BRS MAY REQUEST THAT ANY DIRECTOR DESIGNATED BY IT BE REMOVED (WITH
OR WITHOUT CAUSE) BY WRITTEN NOTICE TO THE OTHER STOCKHOLDERS, AND, IN ANY SUCH
EVENT, EACH STOCKHOLDER SHALL PROMPTLY CONSENT IN WRITING OR VOTE OR CAUSE TO BE
VOTED ALL SHARES OF CLASS B COMMON STOCK NOW OR HEREAFTER OWNED OR CONTROLLED BY
IT FOR THE REMOVAL OF SUCH PERSON AS A DIRECTOR.  IN THE EVENT ANY PERSON CEASES
TO BE A DIRECTOR, SUCH PERSON SHALL ALSO CEASE TO BE A MEMBER OF ANY COMMITTEE
OF THE BOARD OF DIRECTORS OF B&G FOODS.


 


4.3.                              RIGHT TO FILL CERTAIN VACANCIES IN B&G FOODS’
BOARD.  IN THE EVENT THAT A VACANCY IS CREATED ON B&G FOODS’ BOARD OF DIRECTORS
AT ANY TIME BY THE DEATH, DISABILITY, RETIREMENT, RESIGNATION OR REMOVAL (WITH
OR WITHOUT CAUSE) OF A DIRECTOR DESIGNATED BY BRS AND ELECTED BY THE HOLDERS OF
CLASS B COMMON STOCK, OR IF OTHERWISE THERE SHALL EXIST OR OCCUR ANY VACANCY ON
B&G FOODS’ BOARD OF DIRECTORS IN A DIRECTORSHIP SUBJECT TO DESIGNATION BY BRS
AND ELECTION BY THE HOLDERS OF CLASS B COMMON STOCK, SUCH VACANCY SHALL NOT BE
FILLED BY THE REMAINING MEMBERS OF B&G FOODS’ BOARD OF DIRECTORS, BUT EACH
STOCKHOLDER HEREBY AGREES PROMPTLY TO CONSENT IN WRITING OR VOTE OR CAUSE TO BE
VOTED ALL SHARES OF CLASS B COMMON STOCK NOW OR HEREAFTER OWNED OR CONTROLLED BY
IT TO ELECT THAT INDIVIDUAL DESIGNATED TO FILL SUCH VACANCY AND SERVE AS A
DIRECTOR, AS SHALL BE DESIGNATED BY BRS.


 


4.4.                              CONFIDENTIALITY.


 


(A)                                  EACH STOCKHOLDER HEREBY AGREES THAT
CONFIDENTIAL INFORMATION (AS DEFINED BELOW) HAS BEEN AND MAY BE MADE AVAILABLE
TO HIM OR IT IN CONNECTION WITH SUCH STOCKHOLDER’S INTEREST IN B&G FOODS AND ITS
SUBSIDIARIES.  EACH STOCKHOLDER AGREES THAT HE OR IT WILL NOT USE THE
CONFIDENTIAL INFORMATION IN ANY WAY THAT IS REASONABLY LIKELY TO RESULT IN A
MATERIAL DETRIMENT TO THE BUSINESS OF B&G FOODS AND ITS SUBSIDIARIES.  EACH
STOCKHOLDER FURTHER ACKNOWLEDGES AND AGREES THAT HE OR IT WILL NOT DISCLOSE ANY
CONFIDENTIAL INFORMATION TO ANY PERSON; PROVIDED THAT CONFIDENTIAL INFORMATION
MAY BE DISCLOSED (I) TO SUCH STOCKHOLDER’S REPRESENTATIVES (AS DEFINED BELOW) IN
THE NORMAL COURSE OF THE PERFORMANCE OF THEIR DUTIES, (II) TO THE EXTENT
REQUIRED BY APPLICABLE STATUTE, LAW, RULE OR REGULATION (INCLUDING COMPLYING
WITH ANY ORAL OR WRITTEN QUESTIONS, INTERROGATORIES, REQUESTS FOR INFORMATION OR
DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR SIMILAR PROCESS TO WHICH A
STOCKHOLDER IS SUBJECT) OR BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, (III) TO
ANY THIRD PARTY TO WHOM SUCH STOCKHOLDER IS CONTEMPLATING A TRANSFER OF HIS OR
ITS SECURITIES, PROVIDED THAT SUCH TRANSFER WOULD NOT BE IN VIOLATION OF THE
PROVISIONS OF THIS AGREEMENT AND AS LONG AS SUCH THIRD PARTY IS ADVISED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND AGREES TO BE BOUND BY A
CONFIDENTIALITY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO B&G FOODS AND
SUBSTANTIALLY SIMILAR TO THE PROVISIONS HEREOF OR (IV) IF THE PRIOR CONSENT OF
THE BOARD OF DIRECTORS OF B&G FOODS SHALL HAVE BEEN OBTAINED.  NOTHING CONTAINED
HEREIN SHALL PREVENT THE USE OF CONFIDENTIAL INFORMATION IN CONNECTION WITH THE
ASSERTION OR DEFENSE OF ANY CLAIM BY OR AGAINST B&G FOODS OR ANY STOCKHOLDER.

 

10

--------------------------------------------------------------------------------


 


(B)                                 “CONFIDENTIAL INFORMATION” MEANS ANY
INFORMATION CONCERNING B&G FOODS, ITS FINANCIAL CONDITION, BUSINESS,
SUBSIDIARIES, OPERATIONS OR PROSPECTS IN THE POSSESSION OF OR TO BE FURNISHED TO
ANY STOCKHOLDER IN HIS OR ITS CAPACITY AS A SHAREHOLDER OF B&G FOODS OR BY
VIRTUE OF HIS OR ITS PRESENT OR FORMER POSITION AS, OR RIGHT TO DESIGNATE, A
DIRECTOR OF B&G FOODS; PROVIDED THAT THE TERM “CONFIDENTIAL INFORMATION” DOES
NOT INCLUDE INFORMATION WHICH (A) WAS OR BECOMES GENERALLY AVAILABLE PUBLICLY
OTHER THAN AS A RESULT OF A DISCLOSURE BY A STOCKHOLDER OR HIS OR ITS PARTNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, COUNSEL, INVESTMENT ADVISERS,
ACCOUNTANTS, CONSULTANTS OR REPRESENTATIVES (ALL SUCH PERSONS BEING COLLECTIVELY
REFERRED TO AS “REPRESENTATIVES”) IN VIOLATION OF THIS SECTION 4.4(B) WAS OR
BECOMES AVAILABLE TO SUCH STOCKHOLDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN B&G FOODS, ANY REGULATORY ENTITY OR A STOCKHOLDER OR HIS OR ITS
REPRESENTATIVES, PROVIDED THAT SUCH SOURCE IS OR WAS (AT THE TIME OF RECEIPT OF
THE RELEVANT INFORMATION) NOT, TO THE BEST OF SUCH STOCKHOLDER’S KNOWLEDGE,
BOUND BY A CONFIDENTIALITY AGREEMENT WITH B&G FOODS OR ANOTHER PERSON.


 


ARTICLE V


 


CLASS B COMMON STOCK REPURCHASES


 


5.1.                              CLASS B COMMON STOCK REPURCHASES


 


(A)                                  FOLLOWING THE CONSUMMATION OF THE INITIAL
PUBLIC OFFERING, B&G FOODS AND THE HOLDERS OF CLASS B COMMON STOCK MAY ENTER
INTO AN AGREEMENT PURSUANT TO WHICH B&G FOODS SHALL AGREE TO REPURCHASE ALL OR A
PORTION OF THE SHARES OF CLASS B COMMON STOCK FROM THE HOLDERS OF SUCH SHARES,
PROVIDED, HOWEVER, THAT (I) UNTIL THE SECOND ANNIVERSARY OF THE DATE OF
CONSUMMATION OF THE INITIAL PUBLIC OFFERING, SHARES OF CLASS B COMMON STOCK MAY
NOT BE REPURCHASED BY B&G FOODS UNLESS AFTER GIVING EFFECT TO SUCH REPURCHASE,
THE TOTAL NUMBER OF SHARES OF CLASS B COMMON STOCK OUTSTANDING WOULD BE EQUAL TO
OR GREATER THAN 3,144,998 SHARES ON A FULLY DILUTED BASIS, AND (II) B&G FOODS
SHALL NOT EFFECT A REPURCHASE OF ANY SHARES OF CLASS B COMMON STOCK SO LONG AS
AN EVENT OF DEFAULT AS DEFINED IN THE INDENTURE (FOR THE SENIOR SUBORDINATED
NOTES), DATED AS OF THE DATE OF THE INITIAL PUBLIC OFFERING, BETWEEN B&G FOODS
AND THE BANK OF NEW YORK, AS TRUSTEE, AS AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME OR AN EVENT OF DEFAULT AS DEFINED IN THE INDENTURE
(FOR B&G FOODS’ SENIOR NOTES), DATED AS OF THE DATE OF THE INITIAL PUBLIC
OFFERING, BETWEEN B&G FOODS AND THE BANK OF NEW YORK, AS TRUSTEE, AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME HAS OCCURRED AND IS
CONTINUING OR WOULD BE CAUSED THEREBY.


 

Notwithstanding anything in this Article V to the contrary and except as set
forth in Section 7.3 of this Agreement, no Stockholder shall have any right to
compel B&G Foods to purchase such Stockholder’s Class B Common Stock and,
subject to Section 2.2(e) of the Registration Rights Agreement, B&G Foods shall
not have any right to compel a Stockholder to sell such Stockholder’s Class B
Common Stock to B&G Foods.

 


(B)                                 IN THE EVENT THAT B&G FOODS AND A HOLDER OF
SHARES OF CLASS B COMMON STOCK AGREE THAT B&G FOODS SHALL REPURCHASE ALL OR A
PORTION OF SUCH STOCKHOLDER’S SHARES OF CLASS B COMMON STOCK, THE PURCHASE PRICE
PER SHARE OF CLASS B COMMON STOCK (THE “REPURCHASE PRICE”) SHALL BE EQUAL TO THE
LAST REPORTED SALES PRICE OF A SHARE OF CLASS A COMMON STOCK, REGULAR WAY, ON
THE BUSINESS DAY PRIOR TO THE DATE OF THE SALE AGREEMENT, OR, IF NO SALE

 

11

--------------------------------------------------------------------------------


 


TAKES PLACE ON SUCH DAY, THE AVERAGE OF THE REPORTED CLOSING BID AND ASKED
PRICES ON SUCH DAY, REGULAR WAY, IN EITHER CASE AS REPORTED ON THE AMERICAN
STOCK EXCHANGE OR, IF SHARES OF CLASS A COMMON STOCK ARE NOT LISTED OR ADMITTED
FOR TRADING ON THE AMERICAN STOCK EXCHANGE, ON THE PRINCIPAL NATIONAL SECURITIES
EXCHANGE ON WHICH SHARES OF CLASS A COMMON STOCK ARE LISTED OR ADMITTED FOR
TRADING OR, IF NOT LISTED OR ADMITTED FOR TRADING ON ANY NATIONAL SECURITIES
EXCHANGE, ON THE NASDAQ NATIONAL MARKET OR, IF SHARES OF CLASS A COMMON STOCK
ARE NOT QUOTED ON THE NASDAQ NATIONAL MARKET, THE AVERAGE OF THE CLOSING BID AND
ASKED PRICES ON SUCH DAY IN THE OVER-THE-COUNTER MARKET, OR, IN THE EVENT THAT
SHARES OF CLASS A COMMON STOCK ARE NOT TRADED IN THE OVER-THE-COUNTER MARKET,
THE FAIR VALUE AS DETERMINED BY AN INDEPENDENT APPRAISAL FIRM SELECTED BY THE
BOARD OF DIRECTORS OF B&G FOODS.  THE REPURCHASE PRICE SHALL BE PAID BY DELIVERY
TO THE STOCKHOLDER OF IMMEDIATELY AVAILABLE FUNDS OR OTHER FORM OF CONSIDERATION
AS SET FORTH IN THE APPLICABLE REPURCHASE AGREEMENT AGAINST DELIVERY OF
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE SHARES OF CLASS B COMMON
STOCK SO REPURCHASED, APPROPRIATELY ENDORSED OR EXECUTED BY SUCH STOCKHOLDER.


 


ARTICLE VI


 


REGISTRATION RIGHTS


 

The Stockholders shall have registration rights with respect to the Class B
Common Stock as set forth in the Registration Rights Agreement attached hereto
as Exhibit C (the “Registration Rights Agreement”).  Each of the Stockholders
agrees not to effect any public sale or public distribution of any securities of
B&G Foods during the periods specified in the Registration Rights Agreement,
except as permitted thereby, and each such Stockholder agrees to be bound by the
rights of priority to participate in offerings as set forth therein.

 


ARTICLE VII


 


AMENDMENT AND RESTATEMENT; REPURCHASE OF PREFERRED STOCK, CLASS B COMMON STOCK,
WARRANTS AND OPTIONS


 


7.1.                              AMENDMENT AND RESTATEMENT OF EXISTING
SECURITIES HOLDERS AGREEMENT; APPROVALS OF INITIAL PUBLIC OFFERING TRANSACTIONS.


 


(A)                                  EACH PARTY HERETO AGREES THAT, UPON
COMPLETION OF THE INITIAL PUBLIC OFFERING, (I) THE EXISTING SECURITIES HOLDERS
AGREEMENT SHALL BE AMENDED AND RESTATED AND REPLACED IN ITS ENTIRETY WITH THIS
AGREEMENT AND (II) THE TERMS OF THE EXISTING SECURITIES HOLDERS AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT (AS DEFINED IN THE EXISTING SECURITIES HOLDERS
AGREEMENT) SHALL CEASE TO BE OF ANY EFFECT.


 


(B)                                 EACH STOCKHOLDER CONSENTS AND AGREES TO TAKE
ALL ACTION NECESSARY FOR THE COMPLETION OF THE INITIAL PUBLIC OFFERING AND THE
RELATED TRANSACTIONS, AND CONSENTS TO B&G FOODS ENTERING INTO THE UNDERWRITING
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY AND BY THIS AGREEMENT.


 


(C)                                  EACH PARTY HERETO CONSENTS TO THE MERGER
AND THE NAME CHANGE AND TO THE AMENDMENT AND RESTATEMENT OF THE CERTIFICATE OF
INCORPORATION OF B&G FOODS AND TO

 

12

--------------------------------------------------------------------------------


 


THE AMENDMENT AND RESTATEMENT OF THE BYLAWS OF B&G FOODS, SUBSTANTIALLY IN THE
FORMS ATTACHED AS ANNEX 1 AND 2 TO EXHIBIT D HERETO.  EACH STOCKHOLDER HEREBY
CONSENTS TO THE ADOPTION OF THE RESOLUTIONS ATTACHED HERETO AS EXHIBIT D, IN
ACCORDANCE WITH SECTION 228 OF THE DELAWARE GENERAL CORPORATION LAW, AND HEREBY
CONSENTS TO THE TAKING OF THE ACTIONS REFERRED TO IN SUCH RESOLUTIONS AND AGREES
THAT SUCH ACTIONS AND RESOLUTIONS SHALL HAVE THE SAME FORCE AND EFFECT AS THOUGH
DULY TAKEN AND ADOPTED AT A MEETING OF THE STOCKHOLDERS OF THE COMPANY DULY
CALLED AND LEGALLY HELD.


 


7.2.                              REPURCHASE UPON INITIAL PUBLIC OFFERING.  UPON
CONSUMMATION OF THE INITIAL PUBLIC OFFERING (THE “INITIAL REPURCHASE DATE”),
EACH STOCKHOLDER HEREBY SELLS, TRANSFERS AND ASSIGNS TO B&G FOODS, AND B&G FOODS
HEREBY PURCHASES FROM SUCH STOCKHOLDER, FREE AND CLEAR OF ALL LIENS, CLAIMS,
SECURITY INTERESTS, PLEDGES, CHARGES, EQUITIES, OPTIONS, RESTRICTIONS AND
ENCUMBRANCES:


 


(A)                                  ALL OF SUCH STOCKHOLDERS’ SHARES OF SERIES
A PREFERRED STOCK AS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME IN THE SECOND
COLUMN OF EXHIBIT E-1 HERETO;


 


(B)                                 ALL OF SUCH STOCKHOLDERS’ SHARES OF SERIES B
PREFERRED STOCK AS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME IN THE SECOND
COLUMN OF EXHIBIT E-2 HERETO;


 


(C)                                  ALL OF SUCH STOCKHOLDER’ SHARES OF SERIES C
PREFERRED STOCK AS SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME IN THE SECOND
COLUMN OF EXHIBIT E-3 HERETO;


 


(D)                                 THE NUMBER OF SHARES OF CLASS B COMMON STOCK
SET FORTH OPPOSITE SUCH STOCKHOLDER’S NAME IN THE THIRD COLUMN OF EXHIBIT E-5
HERETO;


 


(E)                                  ALL OF SUCH STOCKHOLDERS’ EXISTING OPTIONS
(AS ADJUSTED FOLLOWING THE RECLASSIFICATION AND CONVERSION) AS SET FORTH
OPPOSITE SUCH STOCKHOLDER’S NAME IN THE SECOND COLUMN OF EXHIBIT E-6 HERETO;


 


(F)                                    THE NUMBER OF EXISTING WARRANTS (AS
ADJUSTED FOLLOWING THE RECLASSIFICATION AND CONVERSION) SET FORTH OPPOSITE SUCH
STOCKHOLDER’S NAME IN THE THIRD COLUMN OF EXHIBIT E-4 HERETO;


 

The calculations set forth in the above referenced Exhibits reflect that (i) the
holders of Series A Preferred Stock are selling such securities on the Initial
Repurchase Date at a discount to the principal amount thereof plus all accrued
and unpaid dividends thereon and (ii) the number of Existing Warrants and shares
of Class B Common Stock sold on the Initial Repurchase Date reflects a
reallocation of the proportionate interests of the Stockholders in the Existing
Warrants and Class B Common Stock outstanding after the Initial Repurchase Date
to compensate the holders of Series A Preferred Stock in full for the discount
referred to in clause (i) above.

 


7.3.                              REPURCHASE UPON EXERCISE OF THE OVER-ALLOTMENT
OPTION.


 


(A)                                  UPON EXERCISE BY THE UNDERWRITERS OF THE
OVER-ALLOTMENT OPTION IN FULL, EACH STOCKHOLDER HEREBY SELLS, TRANSFERS AND
ASSIGNS TO B&G FOODS, AND B&G FOODS HEREBY PURCHASES FROM SUCH STOCKHOLDER, FREE
AND CLEAR OF ALL LIENS, CLAIMS, SECURITY INTERESTS,

 

13

--------------------------------------------------------------------------------


 


PLEDGES, CHARGES, EQUITIES, OPTIONS, RESTRICTIONS AND ENCUMBRANCES THE NUMBER OF
SHARES OF CLASS B COMMON STOCK AND EXISTING WARRANTS SET FORTH OPPOSITE SUCH
STOCKHOLDER’S NAME IN THE THIRD COLUMN OF EXHIBIT F-2 AND IN THE THIRD COLUMN OF
EXHIBIT F-1 HERETO, RESPECTIVELY HERETO.


 


(B)                                 UPON ANY PARTIAL EXERCISE OF THE
OVER-ALLOTMENT OPTION, EACH STOCKHOLDER HEREBY SELLS, TRANSFERS AND ASSIGNS TO
B&G FOODS, AND B&G FOODS HEREBY PURCHASES FROM SUCH STOCKHOLDER, FREE AND CLEAR
OF ALL LIENS, CLAIMS, SECURITY INTERESTS, PLEDGES, CHARGES, EQUITIES, OPTIONS,
RESTRICTIONS AND ENCUMBRANCES, TO THE EXTENT OF PROCEEDS FROM ANY SUCH PARTIAL
EXERCISE AND IN THE FOLLOWING ORDER OF PRIORITY (I) FIRST, TO THE EXTENT OF THE
DISCOUNT REFERRED TO IN CLAUSE (I) OF THE FINAL PARAGRAPH OF SECTION 7.2 ABOVE,
SUCH NUMBER OF SHARES OF CLASS B COMMON STOCK AND EXISTING WARRANTS HELD BY ANY
STOCKHOLDER WHO SOLD SHARES OF SERIES A PREFERRED STOCK ON THE INITIAL
REPURCHASE DATE PROPORTIONATE TO SUCH STOCKHOLDER’S INTEREST IN SUCH SHARES OF
SERIES A PREFERRED STOCK AND (II) SECOND, SUCH NUMBER OF SHARES OF CLASS B
COMMON STOCK AND EXISTING WARRANTS THAT REMAIN OUTSTANDING IN ACCORDANCE WITH
THE PROPORTIONATE INTERESTS SET FORTH IN EXHIBITS F-1 AND F-2, ADJUSTED TO
REFLECT THE REPURCHASES PURSUANT TO CLAUSE (I) ABOVE.


 


7.4.                              REPURCHASE PRICE.  IN CONSIDERATION FOR THE
SHARES OF SERIES A PREFERRED STOCK, SHARES OF SERIES B PREFERRED STOCK, SHARES
OF SERIES C PREFERRED STOCK, SHARES OF CLASS B COMMON STOCK, EXISTING OPTIONS
AND EXISTING WARRANTS, AS APPLICABLE, REPURCHASED FROM THE STOCKHOLDERS, B&G
FOODS SHALL PAY EACH STOCKHOLDER THE DOLLAR AMOUNTS SET FORTH OPPOSITE SUCH
STOCKHOLDER’S NAME UNDER EXHIBITS E-1 TO E-6 AND EXHIBITS F-1, F-2 AND G,
RESPECTIVELY, AS APPLICABLE, COPIES OF WHICH ARE ATTACHED HERETO.  FOR
ACCOUNTING AND TAX PURPOSES, THESE PAYMENTS SHALL BE ALLOCATED BY THE COMPANY
AND THE STOCKHOLDERS AS SET FORTH ON EXHIBIT H-1, IF THE OVER-ALLOTMENT OPTION
EXPIRES WITHOUT HAVING BEEN EXERCISED, AND AS SET FORTH ON EXHIBIT H-2, IF THE
OVER-ALLOTMENT OPTION IS EXERCISED IN FULL.


 


7.5.                              ADJUSTMENTS UPON PARTIAL EXERCISE OF
OVER-ALLOTMENT OPTION.  APPROPRIATE AND EQUITABLE ADJUSTMENTS (TAKING INTO
ACCOUNT ANY PREFERENCES SUCH STOCKHOLDERS MAY HAVE IN ACCORDANCE WITH SECTIONS
7.2 AND 7.3(B) HEREOF) SHALL BE MADE IN RESPECT OF ANY PARTIAL EXERCISE OF THE
OVER-ALLOTMENT OPTION.


 


7.6.                              PAYMENT OF THE PURCHASE PRICE.  THE PURCHASE
PRICE FOR THE EXISTING SECURITIES SHALL BE DELIVERED TO THE STOCKHOLDERS
PROMPTLY FOLLOWING THE INITIAL REPURCHASE DATE OR ANY SUBSEQUENT REPURCHASE
DATE, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, TO THE BANK ACCOUNT(S)
PROVIDED TO B&G FOODS BY SUCH STOCKHOLDERS OR BY CHECK.


 


7.7.                              EXERCISE OF REMAINING EXISTING WARRANTS
FOLLOWING IPO AND EXPIRATION OF OVER-ALLOTMENT OPTION.


 


(A)                                  EACH STOCKHOLDER HEREBY AGREES THAT THE
BALANCE OF ANY EXISTING WARRANTS (AS ADJUSTED FOLLOWING THE RECLASSIFICATION AND
CONVERSION) HELD BY SUCH STOCKHOLDER FOLLOWING THE INITIAL PUBLIC OFFERING AND
THE EXPIRATION OF THE OVER-ALLOTMENT OPTION THAT HAVE NOT BEEN REPURCHASED IN
ACCORDANCE WITH SECTION 7.2 OR SECTION 7.3 HEREOF, SHALL BE EXERCISED BY SUCH
STOCKHOLDER IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE WARRANT
AGREEMENTS ENTERED INTO BY SUCH STOCKHOLDERS IN CONNECTION WITH THE EXISTING
WARRANTS, AND SUCH STOCKHOLDER SHALL RECEIVE IN ACCORDANCE WITH THE TERMS OF THE
EXISTING WARRANTS (AS ADJUSTED FOLLOWING THE RECLASSIFICATION AND CONVERSION)
THE APPLICABLE NUMBER OF SHARES OF CLASS B COMMON STOCK

 

14

--------------------------------------------------------------------------------


 


FOLLOWING SUCH DEEMED EXERCISE UPON PAYMENT BY SUCH STOCKHOLDER OF THE EXERCISE
PRICE THEREFOR AS SET FORTH UNDER THE TERMS OF THE EXISTING WARRANTS (AS
ADJUSTED FOLLOWING THE RECLASSIFICATION AND CONVERSION).


 


(B)                                 UPON SUCH EXERCISE, NO FRACTIONAL PORTION OF
A SHARE OF CLASS B COMMON STOCK SHALL BE ISSUED UPON EXERCISE OF SUCH EXISTING
WARRANTS.  INSTEAD OF ANY FRACTION OF A SHARE OF CLASS B COMMON STOCK THAT WOULD
OTHERWISE BE DELIVERABLE UPON THE EXERCISE OF EXISTING WARRANTS, B&G FOODS SHALL
PAY TO THE HOLDER OF SUCH EXISTING WARRANT AN AMOUNT IN CASH IN RESPECT OF SUCH
FRACTIONAL INTEREST BASED UPON THE VALUE OF ONE SHARE OF CLASS B COMMON STOCK
BEING EQUAL TO THE PER INITIAL CLASS B REPURCHASE PRICE.


 


7.8.                              RELEASE FROM LIABILITY.  THE STOCKHOLDERS
HEREBY RELEASE AND DISCHARGE B&G FOODS FROM ANY AND ALL CLAIMS AND/OR CAUSES OF
ACTION, KNOWN OR UNKNOWN, ARISING FROM OR RELATING TO THE EXISTING SECURITIES,
THE EXISTING SECURITIES HOLDERS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND
THE OPTION AGREEMENTS AND THE WARRANT AGREEMENTS ENTERED INTO BY SUCH
STOCKHOLDERS IN CONNECTION WITH THE EXISTING OPTIONS AND EXISTING WARRANTS, WITH
RESPECT TO ANY EXISTING SECURITIES REPURCHASED BY B&G FOODS IN ACCORDANCE WITH
THIS ARTICLE VII.


 


ARTICLE VIII


 


MISCELLANEOUS


 


8.1.                              AMENDMENT AND MODIFICATION.  THIS AGREEMENT
MAY BE AMENDED OR MODIFIED, OR ANY PROVISION HEREOF MAY BE WAIVED, PROVIDED THAT
SUCH AMENDMENT, MODIFICATION OR WAIVER IS SET FORTH IN A WRITING EXECUTED BY (I)
B&G FOODS, (II) BRS (SO LONG AS THE BRS ENTITIES OWN IN THE AGGREGATE AT LEAST
3% OF THE OUTSTANDING CLASS B COMMON STOCK ON A FULLY DILUTED BASIS), (III)
CANTERBURY (SO LONG AS THE CANTERBURY ENTITIES OWN IN THE AGGREGATE AT LEAST 3%
OF THE OUTSTANDING CLASS B COMMON STOCK ON A FULLY DILUTED BASIS), (IV) THE
HOLDERS OF A MAJORITY OF THE CLASS B COMMON STOCK HELD BY THE MANAGEMENT
STOCKHOLDERS AND (V) THE HOLDERS OF A MAJORITY OF THE OUTSTANDING CLASS B COMMON
STOCK ON A FULLY DILUTED BASIS (INCLUDING CLASS B COMMON STOCK OWNED BY THE BRS
ENTITIES, BUT NOT INCLUDING CLASS B COMMON STOCK HELD BY HOLDERS NOT A PARTY
HERETO OR HEREAFTER MADE A PARTY HERETO).  NOTWITHSTANDING THE FOREGOING, NO
AMENDMENT OR WAIVER OF SECTIONS 2.3, 3.1 OR 4.4, ARTICLE V, VI OR VII, THIS
SECTION 8.1 OR THE REGISTRATION RIGHTS AGREEMENT WILL BE EFFECTIVE AGAINST ANY
STOCKHOLDER THAT WOULD BE ADVERSELY AFFECTED BY SUCH AMENDMENT OR WAIVER UNLESS
SUCH STOCKHOLDER CONSENTS TO SUCH AMENDMENT OR WAIVER.  NO COURSE OF DEALING
BETWEEN OR AMONG ANY PERSONS HAVING ANY INTEREST IN THIS AGREEMENT WILL BE
DEEMED EFFECTIVE TO MODIFY, AMEND OR DISCHARGE ANY PART OF THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS OF ANY PERSON UNDER OR BY REASON OF THIS AGREEMENT.


 


8.2.                              SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2.1 OF THIS AGREEMENT
WILL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, REGARDLESS OF ANY
INVESTIGATION MADE BY A STOCKHOLDER OR ON ITS BEHALF.  NO OTHER REPRESENTATIONS,
WARRANTIES OR COVENANTS SET FORTH HEREIN SHALL SO SURVIVE.


 


8.3.                              SUCCESSORS AND ASSIGNS; ENTIRE AGREEMENT. 
THIS AGREEMENT AND ALL OF THE PROVISIONS HEREOF SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR

 

15

--------------------------------------------------------------------------------


 


RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND EXECUTORS, ADMINISTRATORS AND
HEIRS; PROVIDED, HOWEVER, NO PARTY MAY ASSIGN, DELEGATE OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, EXCEPT TO A PERMITTED
TRANSFEREE IN CONNECTION WITH A TRANSFER TO SUCH PERMITTED TRANSFEREE OR AS
OTHERWISE SET FORTH IN THIS AGREEMENT.  THIS AGREEMENT (INCLUDING THE
REGISTRATION RIGHTS AGREEMENT) SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL
PRIOR DISCUSSIONS, AGREEMENTS AND UNDERSTANDINGS OF ANY AND EVERY NATURE AMONG
THEM.


 


8.4.                              SEPARABILITY.  IN THE EVENT THAT ANY PROVISION
OF THIS AGREEMENT OR THE APPLICATION OF ANY PROVISION HEREOF IS DECLARED TO BE
ILLEGAL, INVALID OR OTHERWISE UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, THE REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED EXCEPT TO
THE EXTENT NECESSARY TO DELETE SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION
UNLESS THAT PROVISION HELD INVALID SHALL SUBSTANTIALLY IMPAIR THE BENEFITS OF
THE REMAINING PORTIONS OF THIS AGREEMENT.


 


8.5.                              NOTICES.  ALL NOTICES PROVIDED FOR OR
PERMITTED HEREUNDER SHALL BE MADE IN WRITING BY HAND-DELIVERY, REGISTERED OR
CERTIFIED FIRST-CLASS MAIL, TELEX, TELECOPIER OR AIR COURIER GUARANTEEING
OVERNIGHT DELIVERY TO THE OTHER PARTY AT THE FOLLOWING ADDRESSES (OR AT SUCH
OTHER ADDRESS AS SHALL BE GIVEN IN WRITING BY ANY PARTY TO THE OTHERS):


 

If to B&G Foods, to:

 

B&G Foods Holdings Corp.
(and, following the Merger, B&G Foods, Inc.)

Four Gatehall Drive, Suite 110

Parsippany, NJ 07054

Attention:  Robert C. Cantwell

 

with required copies to:

 

Dechert LLP

30 Rockefeller Plaza

New York, NY 10112

Attention:  Glyndwr P. Lobo, Esq.

 

and (prior to the Initial Public Offering)

 

Bruckmann, Rosser, Sherrill & Co., Inc.

126 East 56th Street, 29th Floor

New York, New York 10022

Attention:  Stephen C. Sherrill

 

If to any BRS Entity, to:

 

Bruckmann, Rosser, Sherrill & Co., Inc.

126 East 56th Street, 29th Floor

New York, New York 10022

Attention:  Stephen C. Sherrill

 

16

--------------------------------------------------------------------------------


 

with a required copy to:

 

Dechert LLP

30 Rockefeller Plaza

New York, NY 10112

Attention:  Glyndwr P. Lobo, Esq.

 

If to any Canterbury Entity, to:

 

Canterbury Mezzanine Capital II, L.P.

600 Fifth Avenue, 23rd Floor

New York, NY 10020

Attention:  Nicholas B. Dunphy

 

with a required copy to:

 

Loeb & Loeb LLP

345 Park Avenue

New York, NY 10154-0037

Attention:  Stan Johnson

 

If to any Protostar Entity, to:

 

Protostar Equity Partners, L.P.

c/o Protostar Partners, LLC

13-15 West 54th Street, Fourth Floor

New York, NY 10019

Attention:  Joseph Haviv

 

with required copies to:

 

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention:  Alison T. Bomberg, Esq.

 

If to the Management Stockholders or any of them, to their addresses as listed
in the books of B&G Foods or the relevant Subsidiary.

 

All such notices shall be deemed to have been duly given: when delivered by
hand, if personally delivered; five business days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
acknowledged, if telecopied; and on the next business day, if timely delivered
to an air courier guaranteeing overnight delivery.

 


8.6.                              GOVERNING LAW.  THE VALIDITY, PERFORMANCE,
CONSTRUCTION AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW, EXCEPT TO THE EXTENT THAT DELAWARE LAW SHALL BE
MANDATORILY APPLICABLE.

 

17

--------------------------------------------------------------------------------


 


8.7.                              HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT, NOR SHALL THEY AFFECT ITS MEANING, CONSTRUCTION OR EFFECT.  UNLESS
OTHERWISE SPECIFIED, SECTION REFERENCES HEREIN REFER TO SECTIONS OF THIS
AGREEMENT AND SCHEDULES AND EXHIBITS REFER TO SCHEDULES AND EXHIBITS ATTACHED
HERETO.


 


8.8.                              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.9.                              FURTHER ASSURANCES.  EACH PARTY SHALL
COOPERATE AND TAKE SUCH ACTION AS MAY BE REASONABLY REQUESTED BY ANOTHER PARTY
IN ORDER TO CARRY OUT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


8.10.                        REMEDIES.  IN THE EVENT OF A BREACH OR A THREATENED
BREACH BY ANY PARTY TO THIS AGREEMENT OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
ANY PARTY INJURED OR TO BE INJURED BY SUCH BREACH, IN ADDITION TO BEING ENTITLED
TO EXERCISE ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE
ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  THE
PARTIES AGREE THAT THE PROVISIONS OF THIS AGREEMENT SHALL BE SPECIFICALLY
ENFORCEABLE, IT BEING AGREED BY THE PARTIES THAT THE REMEDY AT LAW, INCLUDING
MONETARY DAMAGES, FOR BREACH OF SUCH PROVISION WILL BE INADEQUATE COMPENSATION
FOR ANY LOSS AND THAT ANY DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A
REMEDY AT LAW WOULD BE ADEQUATE IS WAIVED.


 


8.11.                        PARTY NO LONGER OWNING SECURITIES.  IF A PARTY
HERETO CEASES TO OWN ANY EXISTING SECURITIES OR SECURITIES, SUCH PARTY WILL NO
LONGER BE DEEMED TO BE A STOCKHOLDER OR MANAGEMENT STOCKHOLDER FOR PURPOSES OF
THIS AGREEMENT.


 


8.12.                        NO EFFECT ON EMPLOYMENT.  NOTHING HEREIN CONTAINED
SHALL CONFER ON ANY MANAGEMENT STOCKHOLDER THE RIGHT TO REMAIN IN THE EMPLOY OF
B&G FOODS OR ANY OF THE SUBSIDIARIES OR THEIR AFFILIATES.


 


8.13.                        PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUNS USED HEREIN SHALL BE DEEMED ALSO TO INCLUDE THE CORRESPONDING NEUTER,
MASCULINE OR FEMININE FORMS.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

B&G FOODS HOLDINGS CORP.

 

 

 

By:

 

 

 

 

  Name:

Robert Cantwell

 

 

  Title:

Executive Vice President Finance

 

 

 

 

 

BRUCKMANN, ROSSER, SHERRILL & CO., L.P.

 

By:

BRS Partners, Limited Partnership, the general partner

 

 

By:

BRSE Associates, Inc., its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

  Name:

Stephen C. Sherrill

 

 

 

 

  Title:

Executive Vice President

 

 

 

 

 

 

 

CANTERBURY MEZZANINE CAPITAL II, L.P.

 

By:

Canterbury Capital II, LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

PROTOSTAR EQUITY PARTNERS, L.P.

 

By:

Protostar Equity Advisors, LLC, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

[Signature Pages to the Second Amended and Restated Securities Holders
Agreement]

 

--------------------------------------------------------------------------------


 

 

BRS STOCKHOLDERS

 

 

 

 

 

*

 

 

Bruce C. Bruckmann

 

 

 

 

 

*

 

 

Harold O. Rosser II

 

 

 

 

 

*

 

 

Stephen C. Sherrill

 

 

 

 

 

*

 

 

Polly Bruckmann for Estate of Donald Bruckmann

 

 

 

 

 

 

 

 

Thomas J. Baldwin

 

 

 

 

 

*

 

 

H. Virgil Sherrill

 

 

 

 

 

*

 

 

Nancy Zweng

 

 

 

 

 

*

 

 

Paul D. Kaminski

 

 

--------------------------------------------------------------------------------


 

 

*

 

 

 

Polly Bruckmann

 

 

 

 

 

 

 

*

 

 

 

Elizabeth McShane

 

 

 

 

 

 

 

*

 

 

 

Beverly Place

 

 

 

 

 

 

 

BCB PARTNERSHIP

 

 

 

 

 

 

 

By: Bruce C. Bruckmann, General Partner

 

 

 

 

 

 

By:

*

 

 

 

Name:

Bruce C. Bruckmann

 

 

 

Title:

General Partner

 

 

 

 

 

 

NAZ PARTNERSHIP

 

 

 

By: Nancy Zweng, General Partner

 

 

 

 

 

 

 

By:

*

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER

 

 

 

 

 

 

 

& SMITH INCORPORATED, CUSTODIAN FBO

 

 

 

 

 

 

 

PAUL D. KAMINSKI IRA

 

 

 

 

 

 

 

By: Paul D. Kaminski

 

 

 

 

 

 

By:

*

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

*By:

 

 

 

 

 

Stephen C. Sherrill

 

 

 

 

Attorney-in-Fact

 

 

 

 

 

 

 

MANAGEMENT STOCKHOLDERS

 

 

 

 

 

 

 

 

 

Leonard S. Polaner

 

 

 

 

 

 

 

 

 

 

 

David L. Wenner

 

 

 

 

 

 

 

 

 

 

 

David Burke

 

 

 

 

 

 

 

 

 

 

 

Robert C. Cantwell

 

 

 

 

 

 

 

 

 

 

 

James Brown

 

 

 

 

 

 

 

 

 

 

 

Albert Soricelli

 

 

 

 

 

 

 

 

 

 

 

Alfred Poe

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

William F. Callahan, III

 

 

 

 

 

 

 

 

Sumner Kaufman

 

 

 

 

 

 

 

 

Marvin Schwinder

 

 

 

 

 

 

 

 

Greg Theile

 

 

 

 

 

 

 

 

Lou Sommer

 

 

 

 

 

 

 

 

Michael Malone

 

 

 

 

 

 

 

 

William Wright

 

 

 

 

 

 

 

 

Gaylord Sledge

 

 

 

 

 

 

 

 

James DePrima

 

 

 

 

 

 

 

 

James Buoye

 

 

 

 

 

 

 

 

Rodger Graham

 

 

 

 

 

 

 

 

Cynthia Wojcik

 

 

--------------------------------------------------------------------------------


 

 

EMERIL’S FOOD OF LOVE PRODCUTIONS, LLC

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

 

 

WILLIAM MORRIS AGENCY, INC.

 

 

 

By:

 

 

 

 

  Name:

 

 

  Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

ARTICLE I

 

DEFINITIONS

 

1.1.                              Definitions.  The following terms, as used
herein, shall have the following meanings:

 

“Agreement” means the Second Amended and Restated Securities Holders Agreement
to which this Registration Rights Agreement is an Exhibit.

 

“Board” means the board of directors of B&G Foods.

 

“BRS Demand Transferee” means any third party to whom any BRS Entity assigns
registration rights in accordance with Section 2.11 hereof.

 

“Canterbury Demand Transferee” means any third party to whom any Canterbury
Entity assigns registration rights in accordance with Section 2.11 hereof.

 

“Protostar Demand Transferee” means any third party to whom any Protostar Entity
assigns registration rights in accordance with Section 2.11 hereof.

 

“Demand Registration” means a registration under the Securities Act made at the
request of any of the BRS Entities, Canterbury Entities, Protostar Entities or
their respective Demand Transferees in accordance with Section 2.2 hereof.

 

“Demand Transferee” means any of the BRS Demand Transferees, the Canterbury
Demand Transferees or the Protostar Demand Transferees.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holders” has the meaning given to such term in Section 2.1(a) hereof.

 

“Maximum Offering Size” has the meaning given to such term in Section 2.1(b)
hereof.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Public Offering” means an underwritten public offering of Securities pursuant
to an effective registration statement under the Securities Act.

 

“Registrable Securities” means (i) any shares of Class B Common Stock issued or
issuable to or otherwise acquired by any BRS Entity, Canterbury Entity,
Protostar Entity or Management Stockholders and (ii) any Class B Common Stock
issued or issuable with respect to

 

C-1

--------------------------------------------------------------------------------


 

the securities referred to in clause (i) above by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization, in any case until (x) a
registration statement covering such shares of Class B Common Stock has been
declared effective by the SEC and such securities have been disposed of pursuant
to such effective registration statement, (y) such securities have been sold
under circumstances in which all of the applicable conditions of Rule 144 (or
any similar provisions then in force) under the Securities Act have been met, or
such securities may be sold pursuant to Rule 144(k) or (z) such securities have
been otherwise transferred, B&G Foods has delivered a new certificate or other
evidence of ownership for such securities not bearing the legend set forth in
Section 2.2 of the Agreement (or other legend of similar import) and such
securities may be resold without subsequent registration under the Securities
Act.

 

“Registration Expenses” means (i) all registration and filing fees, (ii) fees
and expenses relating to compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the securities registered), (iii) printing expenses, (iv)
internal expenses of B&G Foods (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(v) reasonable fees and disbursements of counsel for B&G Foods and customary
fees and expenses for independent certified public accountants retained by B&G
Foods (including the expenses of any comfort letters or costs associated with
the delivery by independent certified public accountants of a comfort letter or
comfort letters requested pursuant to Section 2.4(h) hereof), (vi) reasonable
fees and expenses of any special experts retained by B&G Foods in connection
with such registration, (vii) reasonable fees and expenses of one counsel for
the BRS Entities and BRS Demand Transferees participating in the offering
selected by the BRS Entities and BRS Demand Transferees and reasonably
acceptable to B&G Foods, (viii) reasonable fees and expenses of one counsel for
the Canterbury Entities, Protostar Entities and their respective Demand
Transferees participating in the offering selected by the Canterbury Entities,
Protostar Entities and their respective Demand Transferees and reasonably
acceptable to B&G Foods, (ix) fees and expenses in connection with any review of
underwriting arrangements by the National Association of Securities Dealers,
Inc. (the “NASD”), including fees and expenses of any “qualified independent
underwriter” and (x) fees and disbursements of underwriters customarily paid by
issuers or sellers of securities (but not including any underwriting fees,
discounts or commissions attributable to the sale of Registrable Securities, or
any out-of-pocket expenses (except as set forth in clauses (vii) and (viii)
above) of the Shareholders (or the agents who manage their accounts) or any fees
and expenses of underwriter’s counsel).

 

“Registration Securities” has the meaning given to such term in Section 2.1(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Shareholder” means any BRS Entity, Canterbury Entity, Protostar Entity
or Demand Transferee who makes a request pursuant to Section 2.2 hereof that B&G
Foods effect a Demand Registration.

 

C-2

--------------------------------------------------------------------------------


 

“Shareholder” means each Person (other than B&G Foods) who is a party to the
Agreement, whether in connection with the execution and delivery hereof as of
the date of execution or otherwise in accordance herewith, so long as such
Person shall beneficially own any Registrable Securities or have the irrevocable
right to acquire Registrable Securities.  The term “Shareholder,” to the extent
such Shareholder has transferred any of its, his or her Registrable Securities
to transferees in accordance with Section 2.11 hereof, shall mean such
Shareholder and such transferees, taken together, and any right or action that
may be exercised or taken at the election of such Shareholder may be exercised
or taken at the election of such Shareholder and such transferees.

 

Unless otherwise defined in this Exhibit, all terms used in this Exhibit shall
have the meanings ascribed to them in the Agreement.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

2.1.                              Incidental Registration.

 

(a)                                  If, after the Demand Rights Effective Date
(as defined below), B&G Foods proposes to register any of its Class A Common
Stock or EISs (or shares of Class A Common Stock or Senior Subordinated Notes
comprising the EISs) under the Securities Act (other than a registration (i) on
Form S-8 or S-4 or any successor or similar forms or (ii) relating to EISs,
Class A Common Stock or Senior Subordinated Notes issuable upon exercise of
employee stock options or in connection with any employee benefit or similar
plan of B&G Foods), B&G Foods shall each such time, subject to the provisions of
Section 2.1(b) hereof, give prompt written notice at least concurrently with the
initial filing date of the registration statement relating to such registration
to each Shareholder, which notice shall set forth such Shareholder’s rights
under this Section 2.1 and shall offer all such Shareholders the opportunity to
include in such registration statement such amount of Registrable Securities as
such Shareholders shall request (each, an “Incidental Registration” and the
Shareholders requesting an Incidental Registration, the “Relevant
Shareholders”).  Upon the written request of any Relevant Shareholder made
within 15 days after the receipt of notice from B&G Foods (which request shall
specify the amount and kinds of Registrable Securities intended to be disposed
of by such Relevant Shareholders), B&G Foods will use its best efforts to effect
the registration under the Securities Act of all such Registration Securities
which B&G Foods has been so requested to register by such Relevant Shareholders,
to the extent required to permit the disposition of such Registration Securities
to be so registered; provided that (y) if such registration involves a Public
Offering, all Relevant Shareholders must sell their Registration Securities to
the underwriters selected as provided in Section 2.4(f) on the same terms and
conditions as applicable to B&G Foods and (z) if, at any time after giving
written notice of its intention to register any EISs, Class A Common Stock or
Senior Subordinated Notes pursuant to this Section 2.1(a) and prior to the
effective date of the registration statement filed in connection with such
registration, B&G Foods shall determine for any reason not to register such
EISs, Class A Common Stock or Senior Subordinated Notes, B&G Foods shall give
written notice thereof to all such Relevant Shareholders and, thereupon, shall
be relieved of its obligation to register any Registration Securities in
connection with such registration.  B&G Foods will pay all Registration Expenses

 

C-3

--------------------------------------------------------------------------------


 

in connection with each registration of Registration Securities requested to be
registered pursuant to this Section 2.1 and Section 2.2.  All Shareholders
properly requesting registration of Registrable Securities under this Section
2.1 are referred to as “Holders” and all Registrable Securities sought to be
registered by such Holders pursuant to this Section 2.1 or by a BRS Entity, a
Canterbury Entity, a Protostar Entity or a Demand Transferee pursuant to Section
2.2 are referred to as “Registration Securities.”

 

(b)                                 If a registration pursuant to this Section
2.1 involves a Public Offering (other than in the case of a Public Offering
pursuant to a Demand Registration, in which case the provisions with respect to
priority of inclusion in such offering set forth in Section 2.2(c) shall apply)
and the managing underwriter(s) shall advise B&G Foods that, in its view, the
amount of securities which B&G Foods and the Relevant Shareholders intend to
include in such registration will exceed the amount which can be sold in such
Public Offering (the “Maximum Offering Size”), B&G Foods shall include in such
registration, up to the Maximum Offering Size, so many of the securities
proposed to be registered by B&G Foods as would not cause the offering to exceed
the Maximum Offering Size allocated in the following orders of priority:  (i)
first, all of the shares of EISs and Class A Common Stock and Senior
Subordinated Notes that B&G Foods proposes to sell for its own account and (ii)
second, the Registration Securities requested to be included in such Incidental
Registration by the Holders; provided that if all the Registration Securities
requested to be included in such Incidental Registration by the Holders are not
to be included, selection of Registration Securities to be included shall be
made pro rata based on the number of Registration Securities that each Holder
shall have requested to be included therein.

 

2.2.                              Demand Registration.

 

(a)                                  At any time after the earliest of:  (i) the
five-year anniversary of the consummation of the Initial Public Offering (the
“IPO Date”), (ii) the date upon which at least 10% of the Company’s shares of
Class A Common Stock issued in the Initial Public Offering are held separately
and not in the form of EISs so that a separate trading market in the Class A
Common Stock has developed and has subsisted for at least 180 days, as evidenced
by the listing of the Class A Common Stock on the American Stock Exchange, any
other national stock exchange or Nasdaq or any other national quotation system,
provided that at least one year has elapsed since the IPO Date; and (iii) any
earlier date, provided that the Company first confirms that the exercise of the
registration rights will not adversely affect the Company’s treatment of the
EISs and the Senior Subordinated Notes separate from the EISs for financial
reporting purposes (the “Demand Rights Effective Date”), a BRS Entity or a BRS
Demand Transferee, a Canterbury Entity, a Protostar Entity, a Canterbury Demand
Transferee or a Protostar Demand Transferee may make a written request for
registration with the SEC under and in accordance with the provisions of the
Securities Act of all or part of its, his or her Registrable Securities;
provided, that B&G Foods may, if the Board so determines in the exercise of its
reasonable judgment that it would be inadvisable to effect such Demand
Registration at such time, defer such Demand Registration for a single period
not to exceed 180 days.

 

(b)                                 BRS Entities, Canterbury Entities and
Protostar Entities (including each of their respective Demand Transferees) shall
each be entitled to two (2) Demand Registrations per year following the Demand
Rights Effective Date, provided that no such Demand Registration request shall
be made within 6 months of any Incidental Registration or Demand Registration. 
A

 

C-4

--------------------------------------------------------------------------------


 

Demand Registration request by a Shareholder will not count as the use by such
Shareholder of his, her or its Demand Registration request unless and until the
requested Demand Registration has become effective under the Securities Act, and
unless such Shareholder shall have been able to register and sell at least 75%
of the Registrable Securities initially requested to be registered by it
pursuant hereto; provided further, however, that in any event, B&G Foods will
pay all Registration Expenses in connection with any Demand Registration
initiated by such Shareholder whether or not it has become effective.

 

(c)                                  If a Demand Registration involves a Public
Offering and the managing underwriter(s) shall advise B&G Foods that, in its
view, the amount of securities proposed to be sold in such Demand Registration
will exceed the Maximum Offering Size, B&G Foods shall include in such
registration, up to the Maximum Offering Size, so many of the securities
proposed to be registered as would not cause the offering to exceed the Maximum
Offering Size allocated in the following orders of priority:  (i) first, the
Registrable Securities requested to be included in such Demand Registration by
the Selling Shareholder(s), (ii) second, the Registrable Securities requested to
be included in such Demand Registration by the Shareholders other than the
Selling Shareholder(s) and (iii) third, any EISs, Class A Common Stock, Class B
Common Stock or Senior Subordinated Notes proposed to be registered by B&G
Foods; provided that (y) if all the Registrable Securities requested to be
included in such Demand Registration by members of any group set forth above are
not to be included, selection of Registrable Securities to be included from
within such group shall be made pro rata based on the number of Registrable
Securities that each member of such group shall have requested to be included
therein, and (z) if any Shareholder has requested inclusion in such Demand
Registration and if 10% or more of the Registrable Securities requested to be
included by such Shareholder are not so included, such Shareholder shall be
entitled to an additional Demand Registration hereunder on the same terms and
conditions as would have applied to such Shareholder had such earlier Demand
Registration not been effected.

 

(e)                                  B&G Foods shall have the right to preempt
the exercise of a Demand Registration by offering to repurchase the shares of
Class B Common Stock sought to be registered for the per share fair market value
of such Class B Common Stock determined in accordance with Section 5.1 of the
Agreement.

 

2.3.                              Holdback Agreements.  If any registration of
Registration Securities shall be in connection with a Public Offering, each
Shareholder and B&G Foods agree not to effect any public sale or distribution,
including, without limitation, any sale pursuant to Rule 144, or any successor
provision, under the Securities Act, of any securities of the same kind as the
Registration Securities and not to effect any such public sale or distribution
of any other security convertible into or exchangeable or exercisable for any
such securities of B&G Foods (in each case, other than as part of such Public
Offering) during the 10 days prior to the effective date of such registration
statement (except as part of such registration) or during the period after such
effective date that shall be required by the managing underwriter(s) (but not to
exceed 180 days).  B&G Foods agrees that it will use its best efforts to require
a similar commitment from future holders of its securities.

 

2.4.                              Registration Procedures.  In connection with
any registration of any Registrable Securities under the Securities Act pursuant
to Section 2.1 or 2.2 hereof, B&G Foods

 

C-5

--------------------------------------------------------------------------------


 

will, subject to the provisions of such Sections, use its best efforts to effect
the registration and the sale of such Registration Securities in accordance with
the intended method of disposition thereof as quickly as practicable and in
connection with any such request:

 

(a)                                  in the case of a registration pursuant to
Section 2.1 or 2.2, B&G Foods will as expeditiously as possible prepare and file
with the SEC a registration statement on any form for which B&G Foods then
qualifies or which counsel for B&G Foods shall deem appropriate and which form
shall be available for the sale of the Registration Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its best efforts to cause such filed registration statement to become and
remain effective and usable for a period of not less than 270 days (or such
shorter period in which all of the Registration Securities of the Shareholders
included in such registration statement shall have actually been sold
thereunder), subject to proviso (z) of Section 2.1(a).

 

(b)                                 B&G Foods will, if requested, prior to
filing a registration statement or prospectus or any amendment or supplement
thereto, furnish to each Shareholder that is participating in a registration
hereunder and each underwriter, if any, of the securities covered by such
registration statement copies of such registration statement as proposed to be
filed, and thereafter B&G Foods will furnish to each such Shareholder and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and all
amendments and supplements thereto) and such other documents as each such
Shareholder or underwriter, if any, may reasonably request in order to
facilitate the proposed sale or disposition of the Registration Securities owned
by each such Shareholder which are covered by such registration statement.  B&G
Foods hereby consents to the use of the prospectus, including each preliminary
prospectus, each as referred to in the immediately preceding sentence, by each
such Shareholder and each underwriter, if any, of the Registration Securities
covered by such registration statement, in connection with the offering and sale
of such securities covered by such prospectus or preliminary prospectus.

 

(c)                                  After the filing of the registration
statement, B&G Foods will (i) prepare and file with the SEC such amendments and
post-effective amendments to the registration statement as may be necessary to
keep such registration statement effective and usable for the period set forth
in Section 2.4(a), (ii) cause the related prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, (iii) comply with the provisions of the
Securities Act with respect to the disposition of all Registration Securities
covered by such registration statement during the applicable period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement or supplement to such prospectus and (iv)
promptly notify each Shareholder holding Registration Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission under state blue sky laws and take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered.

 

(d)                                 B&G Foods will use its best efforts to (i)
register or qualify the Registration Securities covered by such registration
statement under such other securities or blue

 

C-6

--------------------------------------------------------------------------------


 

sky laws of such jurisdictions in the United States as any Shareholder holding
such Registration Securities reasonably (in light of such Shareholder’s intended
plan of distribution) requests and (ii) cause such Registration Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of B&G Foods and do
any and all other acts and things that may be reasonably necessary or advisable
to enable such Shareholder to consummate the disposition of such Registration
Securities owned by such Shareholder; provided that B&G Foods will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph 2.4(d), (B)
subject itself to taxation in any such jurisdiction or (C) consent to general
service of process in any such jurisdiction.

 

(e)                                  B&G Foods will immediately notify each
Shareholder holding such Registration Securities, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
occurrence of an event requiring the preparation of a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registration Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and promptly prepare and make
available to each such Shareholder any such supplement or amendment.

 

(f)                                    In the event of a Public Offering, B&G
Foods may, subject to its other contractual obligations, select in its sole
discretion, an underwriter or underwriters and legal counsel as it may deem
appropriate.  B&G Foods will enter into customary agreements (including an
underwriting agreement in customary form) and take such other actions as are
reasonably necessary in order to expedite or facilitate the disposition of such
Registration Securities, including, without limitation, the engagement of a
“qualified independent underwriter” in connection with the qualification of the
underwriting arrangements with the NASD, maintaining a current marketmaking
prospectus and conducting customary “road show” presentations.

 

(g)                                 B&G Foods shall make available for
inspection by any Shareholder and any underwriter participating in any
disposition pursuant to a registration statement being filed by B&G Foods
pursuant to this Section 2.4 and any attorney, accountant or other professional
retained by any such Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of B&G Foods (collectively, the “Records”) as shall be reasonably
requested by any such Inspector, and cause B&G Foods’ officers, directors and
employees to supply all information reasonably requested by any Inspectors in
connection with such registration statement; provided that Records which B&G
Foods determines, in good faith, to be confidential and which B&G Foods notifies
the Inspectors as being confidential shall not be disclosed by the Inspectors
unless (i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such registration statement, (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of or
agency with competent jurisdiction or (iii) such Records have previously been
generally made available to the public.

 

C-7

--------------------------------------------------------------------------------


 

(h)                                 B&G Foods will obtain and furnish to each
such Shareholder and to each such underwriter, if any, a signed counterpart of
(i) an opinion or opinions of counsel to B&G Foods and (ii) a comfort letter or
comfort letters from B&G Foods’ independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as holders of a majority of the
aggregate amount of Registration Securities or the managing underwriter therefor
reasonably requests.

 

(i)                                     B&G Foods shall use its best efforts to
effect the listing of the Registration Securities on each securities exchange,
if any, on which such Registration Securities are then listed or will be listed
in connection with the registration of the Registration Securities, to the
extent the Registration Securities satisfy the applicable listing requirements
of such exchanges.

 

(j)                                     B&G Foods shall use its best efforts to
comply with all applicable rules and regulations of the SEC and the relevant
state blue sky commissions, and make available to its securityholders, as soon
as reasonably practicable, an earnings statement covering a period of 12 months,
beginning within three months after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 promulgated thereunder.

 

B&G Foods may require each such Shareholder to promptly furnish in writing to
B&G Foods such information regarding the distribution of the Registration
Securities as B&G Foods may from time to time reasonably request and such other
information as may be legally required in connection with such registration.

 

Each such Shareholder agrees that, upon receipt of any notice from B&G Foods of
the happening of any event of the kind described in Section 2.4(e) hereof, such
Shareholder will forthwith discontinue disposition of Registration Securities
pursuant to the registration statement covering such Registration Securities
until such Shareholder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.4(e) hereof, and, if so directed by B&G
Foods, such Shareholder will deliver to B&G Foods all copies, other than any
permanent file copies then in such Shareholder’s possession, of the most recent
prospectus covering such Registration Securities at the time of receipt of such
notice.  In the event that B&G Foods shall give such notice, B&G Foods shall
extend the period during which such registration statement shall be maintained
effective (including the period referred to in Section 2.4(a) hereof) by the
number of days during the period from and including the date of the giving of
notice pursuant to Section 2.4(e) hereof to the date when B&G Foods shall make
available to such Holder a prospectus supplemented or amended to conform with
the requirements of Section 2.4(e) hereof.

 

2.5.                              Indemnification by B&G Foods.  B&G Foods
agrees to indemnify and hold harmless each Shareholder, each Person, if any, who
controls such Shareholder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act and the respective officers, directors,
partners, employees, representatives and agents of each Shareholder and each
controlling Person, to the fullest extent lawful, from and against any and all
losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation and as incurred, reimbursement of all costs of
investigating, preparing, pursuing and defending any claim or action, or any
investigation or proceeding by any governmental agency or body,

 

C-8

--------------------------------------------------------------------------------


 

commenced or threatened, including the fees and expenses of counsel to any such
indemnified Person) (collectively, “Losses”) directly or indirectly caused by or
arising out of any untrue statement or alleged untrue statement of a material
fact contained in any registration statement (or any amendment thereto) or
prospectus relating to such Shareholder’s Registration Securities (as amended or
supplemented if B&G Foods shall have furnished any amendments or supplements
thereto) or any preliminary prospectus or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of the prospectus or any preliminary
prospectus, in light of the circumstances under which they were made) not
misleading, except insofar as such Losses are caused by any such untrue
statement or omission or alleged untrue statement or omission that is made in
reliance upon and in conformity with information furnished in writing to B&G
Foods by such Shareholder or on such Shareholder’s behalf expressly for use
therein; provided that with respect to any untrue statement or omission or
alleged untrue statement or omission made in any preliminary prospectus, or in
any prospectus, as the case may be, the indemnity agreement contained in this
paragraph shall not apply to the extent that any such Losses results from the
fact that a current copy of the prospectus (or amended or supplemented
prospectus, as the case may be) was not sent or given to the Person asserting
any such Losses at or prior to the written confirmation of the sale of the
Registration Securities concerned to such Person if it is determined that B&G
Foods has provided such prospectus (or amended or supplemented prospectus, as
the case may be) and it was the responsibility of such Shareholder to provide
such Person with a current copy of the prospectus (or amended or supplemented
prospectus, as the case may be) and such current copy of the prospectus (or
amended or supplemented prospectus, as the case may be) would have completely
cured the defect giving rise to such Losses.  B&G Foods also agrees to indemnify
any underwriters of the Registration Securities, their officers and directors
and each Person who controls such underwriters on substantially the same basis
as that of the indemnification of the Shareholders provided in this Section 2.5.

 

2.6.                              Indemnification by Participating
Shareholders.  Each Shareholder holding Registration Securities included in any
registration statement agrees, severally but not jointly, to indemnify and hold
harmless B&G Foods, each Person, if any, who controls B&G Foods within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and the respective officers, directors, partners, employees, representatives and
agents of B&G Foods and each controlling Person to the same extent as the
foregoing indemnity from B&G Foods to such Shareholder, but only (a) with
respect to information furnished in writing by such Shareholder or on such
Shareholder’s behalf expressly for use in any registration statement or
prospectus relating to such Registration Securities, or any amendment or
supplement thereto, or any preliminary prospectus or (b) to the extent that any
Losses described in Section 2.5 results from the fact that a current copy of the
prospectus (or amended or supplemented prospectus, as the case may be) provided
by B&G Foods was not sent or given to the Person asserting any such Losses at or
prior to the written confirmation of the sale of the Registration Securities
concerned to such Person if it is determined that it was the responsibility of
such Shareholder to provide such Person with a current copy of the prospectus
(or amended or supplemented prospectus, as the case may be) and such current
copy of the prospectus (or amended or supplemented prospectus, as the case may
be) would have completely cured the defect giving rise to such Losses.  Each
such Shareholder also agrees to indemnify and hold harmless any underwriters of
the Registration Securities, their officers and directors and each Person who
controls such

 

C-9

--------------------------------------------------------------------------------


 

underwriters on substantially the same basis as that of the indemnification of
B&G Foods provided in this Section 2.6.

 

2.7.                              Conduct of Indemnification Proceedings.  In
case any proceeding (including, without limitation, any governmental
investigation) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to this Article II, such Person (an
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including, without
limitation, the employment of counsel reasonably satisfactory to such
Indemnified Party, and shall assume the payment of all fees and expenses related
thereto; provided that the failure of any Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligations
hereunder except to the extent that the Indemnifying Party is prejudiced by such
failure to notify.  In any such proceeding, each Indemnified Party shall have
the right to retain its, his or her own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party unless (a) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (b) in the reasonable judgment of such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to an actual or potential conflict of interest between them.  The
Indemnifying Party shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) at
any time for all such Indemnified Parties, unless in the reasonable judgment of
any Indemnified Party a conflict of interest may exist between such Indemnified
Party and any other of such Indemnified Parties with respect to such proceeding,
and all such fees and expenses shall be reimbursed as they are incurred.  In the
case of any such separate firm(s) for the Indemnified Parties, such firm(s)
shall be designated in writing by the Indemnified Parties.  The Indemnifying
Party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent, or if consent is withheld
and there shall be a final judgment for the plaintiff, the Indemnifying Party
shall indemnify and hold harmless such Indemnified Parties from and against any
Losses (to the extent stated above) by reason of such settlement or judgment. 
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding.

 

2.8.                              Contribution.  If the indemnification provided
for in this Article II is unavailable to the Indemnified Parties in respect of
any Losses referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses (a) as between B&G
Foods and the Shareholders holding Registration Securities covered by a
registration statement, on the one hand, and the underwriters, if any, on the
other hand, in such proportion as is appropriate to reflect the relative
benefits received by B&G Foods and such Shareholders, on the one hand, and the
underwriters, if any, on the other hand, from the offering of the Registration
Securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of B&G Foods and such Shareholders, on the one hand, and of
such underwriters, if any, on the

 

C-10

--------------------------------------------------------------------------------


 

other hand, in connection with the statements or omissions which resulted in
such Losses, as well as any other relevant equitable considerations and (b) as
between B&G Foods, on the one hand, and each such Shareholder, on the other
hand, in such proportion as is appropriate to reflect the relative fault of B&G
Foods and of each such Shareholder in connection with such statements or
omissions, as well as any other relevant equitable considerations.  The relative
benefits received by B&G Foods and such Shareholders, on the one hand, and such
underwriters, if any, on the other hand, shall be deemed to be in the same
proportion as the aggregate proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by B&G Foods
and such Shareholders bear to the aggregate underwriting discounts and
commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus.  The relative fault of B&G Foods and
such Shareholders, on the one hand, and of such underwriters, if any, on the
other hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by B&G Foods
and such Shareholders or by such underwriters.  The relative fault of B&G Foods,
on the one hand, and of each such Shareholder, on the other hand, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

B&G Foods and the Shareholders agree that it would not be just and equitable if
contribution pursuant to this Section 2.8 were determined by pro rata allocation
(even if the underwriters were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  The amount
paid or payable by an Indemnified Party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 2.8, no
underwriter shall be required to contribute, or shall be liable under any other
provision of this Article II for, any amount in excess of the amount by which
the aggregate price at which the Registration Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, and no
Shareholder shall be required to contribute, or shall be liable under any other
provision of this Article II for, any amount in excess of the amount by which
the aggregate price at which the Registration Securities of such Shareholder
were offered to the public exceeds the amount of any damages which such
Shareholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  Each such Shareholder’s obligation
to contribute pursuant to this Section 2.8 is several in the proportion that the
proceeds of the offering received by such Shareholder bears to the aggregate
proceeds of the offering received by all such Shareholders and not joint.

 

C-11

--------------------------------------------------------------------------------


 

2.9.                              Participation in Public Offering.  No Person
may participate in any Public Offering hereunder unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires,
powers-of-attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements and the
provisions of the Agreement in respect of registration rights.

 

2.10.                        Other Indemnification.  Indemnification similar to
that specified herein (with appropriate modifications) shall be given by B&G
Foods and each Shareholder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.

 

2.11.                        Transfer of Registration Rights.  In connection
with any transfer of Registrable Securities by the Shareholders to any third
party (which transfer must be in compliance with the Securities Act and the
Agreement), the Shareholders may assign any registration rights to which they
are entitled hereunder, provided that such third party agrees to be bound by all
of the terms and conditions of the Agreement.  It is understood and agreed that
B&G Foods will be under no obligation to effect a registration of Registrable
Securities held by such third party except and to the extent such third party
requests in notices provided by it to B&G Foods in accordance with Section 2.1
or 2.2.

 

C-12

--------------------------------------------------------------------------------
